Exhibit 10.1

Execution Version

 

DEAL CUSIP: 21664UAQ9

TERM LOAN CUSIP: 21664UAR7

REVOLVER CUSIP: 21664UAR7

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

dated as of

 

April 1, 2020

 

among

 

THE COOPER COMPANIES, INC.,

COOPERVISION INTERNATIONAL HOLDING COMPANY, LP,

COOPERSURGICAL NETHERLANDS B.V. and

COOPERVISION HOLDING KFT.,

as Borrowers,

 

THE LENDERS NAMED HEREIN,

as Lenders,

 

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent,

 

PNC BANK, NATIONAL ASSOCIATION, and

TD BANK, N.A.,

as Syndication Agents,

 

BANK OF THE WEST,

CITIZENS BANK, N.A.,

MIZUHO BANK, LTD.,

The Bank of Nova Scotia,

U.S. BANK NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents,

 

and

 

KEYBANC CAPITAL MARKETS INC.,

bank of the west,

citizens bank, n.a.,

MIZUHO BANK, LTD.,

pnc Capital Markets, LLC,

The Bank of Nova Scotia,

td SECURITIES (USA) llc,

u.s. bank national association and

WELLS FARGO Securities, LLC,
as Joint Bookrunners and Joint Lead Arrangers

 

$1,290,000,000 Revolving Facility

$850,000,000 Term Loan Facility

 



 

 

--------------------------------------------------------------------------------

Table of Contents

Page

 

Article I Definitions

1

 

Section 1.01

Defined Terms

1

 

Section 1.02

Classification of Loans and Borrowings

27

 

Section 1.03

Terms Generally

27

 

Section 1.04

Accounting Terms; GAAP

27

 

Section 1.05

Currency Equivalents

28

 

Section 1.06

LIBOR Notification

28

 

Section 1.07

Dutch Terms

28

 

Section 1.08

Hungarian Terms

29

 

Section 1.09

Divisions

30

Article II The Credits

30

 

Section 2.01

Commitments

30

 

Section 2.02

Loans and Borrowings

31

 

Section 2.03

Requests for Borrowings

31

 

Section 2.04

Incremental Facilities

32

 

Section 2.05

Swingline Loans

34

 

Section 2.06

Letters of Credit

35

 

Section 2.07

Funding of Borrowings

39

 

Section 2.08

Interest Elections

39

 

Section 2.09

Termination and Reduction of Commitments

41

 

Section 2.10

Repayment of Loans; Evidence of Debt

41

 

Section 2.11

Prepayment of Loans

42

 

Section 2.12

Fees

43

 

Section 2.13

Interest

43

 

Section 2.14

Alternate Rate of Interest

44

 

Section 2.15

Increased Costs

45

 

Section 2.16

Break Funding Payments

46

 

Section 2.17

Payments Free of Taxes

46

 

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

50

 

Section 2.19

Mitigation Obligations; Replacement of Lenders

52

 

Section 2.20

Defaulting Lenders

52

 

Section 2.21

Designation of Additional Revolving Borrowers

55

 

Section 2.22

Extension of Maturity Dates

56

 

Section 2.23

Effect of Benchmark Transition Event

58

Article III Representations and Warranties

61

 

Section 3.01

Organization; Powers

61

 

Section 3.02

Authorization; Enforceability

61

 

Section 3.03

Governmental Approvals; No Conflicts

62

 

Section 3.04

Financial Condition; No Material Adverse Change

62

 

Section 3.05

Properties

62

 

Section 3.06

Litigation and Environmental Matters

62

 

Section 3.07

Compliance with Laws and Agreements

63

 

Section 3.08

Investment Company Status

63

 

Section 3.09

Taxes

63

 

Section 3.10

ERISA

63

 

Section 3.11

Disclosure

63

 



 

--------------------------------------------------------------------------------

Table of Contents

Page

 

 

Section 3.12

Sanctions Laws and Regulations

63

 

Section 3.13

Federal Reserve Board Regulations

64

 

Section 3.14

Subsidiaries

64

 

Section 3.15

Solvency

64

Article IV Conditions

64

 

Section 4.01

Closing Date

64

 

Section 4.02

Each Credit Event

66

Article V Affirmative Covenants

66

 

Section 5.01

Financial Statements; Ratings Change and Other Information

66

 

Section 5.02

Notices of Material Events

67

 

Section 5.03

Existence; Conduct of Business

68

 

Section 5.04

Payment of Obligations

68

 

Section 5.05

Maintenance of Properties; Insurance

68

 

Section 5.06

Books and Records; Inspection Rights

68

 

Section 5.07

Compliance with Laws

68

 

Section 5.08

Use of Proceeds and Letters of Credit

69

 

Section 5.09

Additional Subsidiary Guarantors

69

Article VI Negative Covenants

69

 

Section 6.01

Changes in Business

69

 

Section 6.02

Consolidation, Merger, Asset Sales, etc.

69

 

Section 6.03

Liens

70

 

Section 6.04

Indebtedness of Non-Loan Party Subsidiaries

71

 

Section 6.06

Financial Covenants

73

 

Section 6.08

Transactions with Affiliates

73

 

Section 6.09

Sanctions Laws and Regulations

73

Article VII Events of Default

74

 

Section 7.01

Events of Default

74

 

Section 7.02

Distribution of Payments after Default

76

Article VIII The Administrative Agent

76

Article IX Guaranty

78

 

Section 9.01

Guaranty by the Company

78

 

Section 9.02

Guaranty Unconditional

79

 

Section 9.03

Waivers

79

 

Section 9.04

Company Obligations to Remain in Effect; Restoration

80

 

Section 9.05

Waiver of Acceptance, etc

80

 

Section 9.06

Subrogation

80

 

Section 9.07

Effect of Stay

80

 

Section 9.08

Keepwell

80

 



 

--------------------------------------------------------------------------------

Table of Contents

Page

 

Article X Miscellaneous

81

 

Section 10.01

Notices

81

 

Section 10.02

Waivers; Amendments

82

 

Section 10.03

Expenses; Indemnity; Damage Waiver

83

 

Section 10.04

Successors and Assigns

85

 

Section 10.05

Survival

88

 

Section 10.06

Counterparts; Integration; Effectiveness; Electronic Execution

88

 

Section 10.07

Severability

89

 

Section 10.08

Right of Setoff

89

 

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

89

 

Section 10.10

WAIVER OF JURY TRIAL

90

 

Section 10.11

Headings

90

 

Section 10.12

Confidentiality

90

 

Section 10.13

Material Non-Public Information

90

 

Section 10.14

Interest Rate Limitation

91

 

Section 10.15

Judgment Currency

91

 

Section 10.16

USA PATRIOT Act

91

 

Section 10.17

No Advisory or Fiduciary Responsibility

91

 

Section 10.18

Several Liability of Certain Borrowers

92

 

Section 10.19

Acknowledgment and Consent to Bail-In of Affected Financial Institutions

92

 

Section 10.20

Acknowledgement Regarding Any Supported QFCs

93

 

Section 10.21

Electronic Execution of Assignments and Certain Other Documents

94

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 1.01(a) – Lenders and Commitments

Schedule 1.01(b) – Subsidiary Guarantors

Schedule 1.01(c) – Existing Hedge Agreements

Schedule 1.01(d) – Existing Letters of Credit

Schedule 3.14 – Subsidiaries

Schedule 6.03 – Existing Liens

Schedule 6.04 – Existing Indebtedness

 

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Compliance Certificate

Exhibit C-1 – U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-2 – U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-3 – U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-4 – U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit D-1 – Form of Revolving Loan Note

Exhibit D-2 – Form of Term Loan Note

Exhibit D-3 – Form of Swingline Loan Note

Exhibit E – Form of Borrowing Request

 

 

 

 

--------------------------------------------------------------------------------

 

This REVOLVING CREDIT AND TERM LOAN AGREEMENT is entered into as of April 1,
2020 among THE COOPER COMPANIES, INC., a Delaware corporation (the “Company”),
COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, a limited partnership registered
in England and Wales under No. LP3698 and duly registered under the Companies
Act of Barbados (“CooperVision International”), COOPERSURGICAL NETHERLANDS B.V.,
a Netherlands private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) (“Cooper Netherlands”), and COOPERVISION HOLDING
KFT., a Hungarian limited liability company (korlátolt felelősségű társaság)
(“Cooper Kft”), the Lenders from time to time party hereto, each of PNC BANK,
NATIONAL ASSOCIATION, and TD BANK, N.A., as a Syndication Agent, each of BANK OF
THE WEST, CITIZENS BANK, N.A., MIZUHO BANK, LTD., The Bank of Nova Scotia, U.S.
BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Documentation Agent, and KeyBank National Association, as Administrative Agent
(each, as defined below).

The parties hereto agree as follows:

Article I

Definitions

Section 1.01Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business line or unit
or division of any Person, or (ii) the acquisition or ownership of in excess of
50% of the Equity Interests of any Person, in each case whether by purchase,
merger, consolidation, amalgamation or any other combination with such Person.

“Additional Commitment Lender” has the meaning assigned to such term in Section
2.22(d).

“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any Incremental Revolving Commitments and/or Incremental Term
Loans which shall be consistent with the applicable provisions of this Agreement
relating to Incremental Revolving Commitments and/or Incremental Term Loans and
otherwise satisfactory to the Administrative Agent, the Company and the
Revolving Borrowers or the Term Loan Borrower, as applicable.

“Additional Revolving Borrower” means any Revolving Borrower that becomes a
Borrower hereunder after the Closing Date pursuant to Section 2.21 hereof.

“Additional Revolving Borrower Joinder Agreement” means a joinder to this
Agreement executed pursuant to Section 2.21 hereof in a form reasonably
acceptable to the Administrative Agent and executed by the Administrative Agent,
the Company and the Additional Revolving Borrower(s) becoming a party to this
Agreement.

“Adjusted Foreign Currency Rate” means (a) with respect to any Foreign Currency
Loan denominated in Canadian Dollars, the CDOR Rate, and (b) with respect to
each Interest Period for any

 

--------------------------------------------------------------------------------

 

other Foreign Currency Loan, (i) the rate per annum equal to the offered rate
appearing on the applicable electronic page of Reuters (or on the appropriate
page of any successor to or substitute for such service, or, if such rate is not
available, on the appropriate page of any generally recognized financial
information service, as selected by the Administrative Agent from time to time)
that displays an average ICE Benchmark Administration Limited (or any successor
thereto) Interest Settlement Rate at approximately 11:00 A.M. (London time) two
Business Days prior to the commencement of such Interest Period for deposits in
the applicable Designated Foreign Currency (or with respect to Foreign Currency
Loans denominated in Pounds, on the day of the commencement of such Interest
Period) with a maturity comparable to such Interest Period, divided by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that (i) in the event
that the rate referred to in clause (i) above is not available at any such time
for any reason, then the rate referred to in clause (i) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average of the rates per annum at which deposits in an amount equal to the
amount of such Foreign Currency Loan in the applicable Designated Foreign
Currency are offered to major banks in the London interbank market at
approximately 11:00 A.M. (London time), two Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period, and (ii) in no event will the Adjusted Foreign Currency Rate be
less than 0%.

“Adjusted LIBO Rate” means with respect to each Interest Period for a Eurodollar
Loan, (i) the rate per annum equal to the offered rate appearing on Reuters
Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
ICE Benchmark Administration Limited (or any successor thereto) Interest
Settlement Rate at approximately 11:00 A.M. (London time) two Business Days
prior to the commencement of such Interest Period, for deposits in Dollars with
a maturity comparable to such Interest Period, divided by (ii) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves and without benefit of credits for proration, exceptions or
offsets that may be available from time to time) applicable to any member bank
of the Federal Reserve System in respect of Eurocurrency liabilities as defined
in Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that in the event that the rate referred to in clause (i)
above is not available at any such time for any reason, then the rate referred
to in clause (i) shall instead be the interest rate per annum, as determined by
the Administrative Agent, to be the average of the rates per annum at which
deposits in Dollars in an amount equal to the amount of such Eurodollar Loan are
offered to major banks in the London interbank market at approximately 11:00
A.M. (London time), two Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period for the same duration as such Interest Period; provided,
further, that in no event will the Adjusted LIBO Rate be less than 0%.

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.

“Administrative Agent Fee Letter” means the Fee Letter, dated as of March 3,
2020, among the Company, the Administrative Agent and KeyBanc Capital Markets
Inc.

-2-

 

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 10.01(d).

“Agreement” means this Revolving Credit and Term Loan Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Maturity Date” has the meaning assigned to such term in Section
2.22(a).

“Applicable Rate” means, as of any date of determination:

(i)on the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the applicable rate per annum
applicable to Level II in the table set forth below; and

(ii)commencing on the date on which a Compliance Certificate is delivered with
respect to the fiscal quarter ending April 30, 2020 and continuing with each
fiscal quarter thereafter, the applicable rate per annum determined in
accordance with the table set forth below:

Ratio Level

Total Leverage Ratio

Eurodollar—Applicable Rate

Foreign Currency – Applicable Rate

ABR – Applicable Rate

Level I

Less than 1.50 to 1.00

0.75%

0.75%

0.00%

Level II

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

0.875%

0.875%

0.00%

Level III

Greater than or equal to 2.00 to 1.00, but less  than 2.50 to 1.00

1.00%

1.00%

0.00%

-3-

 

--------------------------------------------------------------------------------

 

Level IV

Greater than or equal to 2.50 to

1.00, but less than 3.00 to 1.00

1.25%

1.25%

0.25%

Level V

Greater than or equal to 3.00 to 1.00

1.50%

1.50%

0.50%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 5.01(c); provided, however, that if such Compliance
Certificate is not delivered when due in accordance with Section 5.01(c), then
the Applicable Rate shall be the percentage that would apply to Level V above
and it shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered until the date on
which such Compliance Certificate is delivered (on which date the Applicable
Rate shall be set at the margin based upon the calculations in such Compliance
Certificate).

If at any time the financial statements upon which the Applicable Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise)
and as a result thereof, the Total Leverage Ratio was determined incorrectly for
any period, the applicable Borrower shall be required to retroactively pay any
additional amount that such Borrower would have been required to pay if such
financial statements had been accurate at the time they were delivered (or, to
the extent that any Borrower paid any amounts in excess of the amounts such
Borrower should have paid, then the Lenders shall credit such over-payment to
the Indebtedness owing by the applicable Borrower to each such Lender).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Company or any
Subsidiary) by the Company or any Subsidiary to any Person of any of the
Company’s or such Subsidiary’s respective assets.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Operating Officer, Executive Vice President, Senior Vice President, Vice
President, Financial Officer or General Counsel of the applicable Loan Party.

“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Closing Date to but excluding the earlier of the
Revolving Maturity Date and the date of termination of the Revolving
Commitments.

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect minus (b) such Lender’s Revolving Credit Exposure then
outstanding; provided, that in calculating any Lender’s

-4-

 

--------------------------------------------------------------------------------

 

Revolving Credit Exposure for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 2.12(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowers” means collectively, the Revolving Borrowers and the Term Loan
Borrower.

“Borrowing” means (a) Loans (or in the case of Term Loans, each portion thereof)
of the same Type and Class, made, converted or continued on the same date and,
in the case of Eurodollar Loans (or in the case of Term Loans, each portion
thereof) or a Foreign Currency Loan, as to which a single Interest Period is in
effect or (b) a Swingline Loan.

“Borrowing Request” has the meaning assigned to such term in Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market, (ii) when
used in connection with a Foreign Currency Loan or Letter of Credit denominated
in a Designated Foreign

-5-

 

--------------------------------------------------------------------------------

 

Currency, the term “Business Day” shall also exclude any day on which banks are
not open for international business (including the clearing of currency
transfers in the relevant Designated Foreign Currency) in the principal
financial center of the home country of the applicable Designated Foreign
Currency and (iii) when used in connection with a Foreign Currency Loan or
Letter of Credit denominated in Euro, the term “Business Day” shall also exclude
any day on which the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement) is not open for the settlement of payments
in Euro.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person, subject to Section 1.04.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“CDOR Rate” means, on any date with respect to a Borrowing denominated in
Canadian Dollars, the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the applicable Borrowing, displayed and identified as such on the display
referred to as the “CDOR Page” (or any display substituted therefor) of Reuters
Limited (or any successor thereto or Affiliate thereof) as at approximately
10:00 a.m. (Toronto time) on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the
Administrative Agent in good faith after 10:00 a.m. (Toronto time) to reflect
any error in a posted rate or in the posted average annual rate).

“Change in Control” means the acquisition of ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any person or group (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than 35% of the aggregate ordinary Voting Power represented by the issued and
outstanding capital stock of the Company.

“Change in Law” the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.

-6-

 

--------------------------------------------------------------------------------

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

“Closing Date Revolver Prepayment Amount” means an amount equal to the initial
aggregate amount of the Lenders’ Revolving Commitments minus $1,000,000,000.

“Closing Fee Letter” means the Closing Fee Letter, dated as of the Closing Date,
among the Borrowers and the Administrative Agent, for the benefit of the
Lenders.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, its Revolving Commitment and/or
its Term Loan Commitment, as the context may require.

“Commitment Fee Rate” means, as of any date of determination:

(i)on the Closing Date and thereafter until changed in accordance with the
provisions set forth in this definition, the rate per annum applicable to Level
II in the table set forth below; and

(ii)commencing on the date on which a Compliance Certificate is delivered with
respect to the fiscal quarter ending April 30, 2020 and continuing with each
fiscal quarter thereafter, a rate per annum determined in accordance with the
table set forth below:

Ratio Level

Total Leverage Ratio

Commitment Fee Rate

 

Level I

 

Less than 1.50 to 1.00

0.10%

 

Level II

 

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

0.125%

 

Level III

 

Greater than or equal to 2.00 to 1.00, but less  than 2.50 to 1.00

0.15%

 

Level IV

 

Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1.00

0.175%

 

Level V

 

Greater than or equal to 3.00 to 1.00

0.20%

 

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 5.01(c); provided, however, that if such Compliance
Certificate is not delivered when due in accordance with Section 5.01(c), then
the Commitment Fee Rate shall be the percentage that would apply to Level V
above and it shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the date
on which such Compliance Certificate is delivered (on which date the Commitment
Fee Rate shall be determined based upon the calculations in such Compliance
Certificate).

-7-

 

--------------------------------------------------------------------------------

 

If at any time the financial statements upon which the Commitment Fee Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise)
and as a result thereof, the Total Leverage Ratio was determined incorrectly for
any period, the Revolving Borrower shall be required to retroactively pay any
additional amount that the Revolving Borrower would have been required to pay if
such financial statements had been accurate at the time they were delivered (or,
to the extent that the Revolving Borrower paid any amounts in excess of the
amounts that the Revolving Borrower should have paid, then the Lenders shall
credit such over-payment to the Indebtedness owing by the Revolving Borrower to
each such Lender).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Company or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Company and its Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 10.01(d).

“Company” has the meaning assigned to such term in the preamble.

“Company Guaranteed Obligations” has the meaning assigned to such term in
Section 9.01.

“Competitor” means those Persons that are competitors of the Company and its
Subsidiaries, which Persons are identified by name in writing by the Company to
the Administrative Agent prior to the Closing Date, as such list may be
supplemented after the Closing Date by the Company from time to time as
reasonably agreed by the Administrative Agent, it being agreed that any
successor-in-interest to any Competitor shall be deemed to be reasonably agreed
to by the Administrative Agent.  Any such supplement to the list of Competitors
after the Closing Date will become effective two Business Days after such
supplement is delivered to the Administrative Agent.  In no event shall a
supplement apply retroactively to disqualify any Lender as of the date of such
supplement.

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).  

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Company and its Subsidiaries, all
as determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication, the aggregate amounts deducted in
determining such Consolidated Net Income in respect of (i) Consolidated Interest
Expense, (ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation
and Amortization Expense, (iv) any extraordinary, unusual or non-recurring
expenses, losses and charges, including (A) impairment charges, (B) any loss
from dispositions or the sales of assets outside the ordinary course of
business, (C) costs and charges associated with any Acquisitions and any related
restructurings and investments, including charges for the sale of inventories
revalued at the date of acquisition and in-process research and development
acquired, and the amortization of acquisition related intangible assets, (D)
facility start-up costs and (E) amortization or write-off of debt discount and
debt issuance costs and commissions, discounts, debt refinancing costs and
commissions and other fees and

-8-

 

--------------------------------------------------------------------------------

 

charges associated with Indebtedness, (v) restricted stock expense and stock
option expense (but only to the extent deducted from the determination of
Consolidated Net Income for such period), (vi) fees, costs and expenses incurred
and paid by the Company or any of the Company’s Subsidiaries in connection with
any litigation, judgment or settlement for any actual or threatened claim,
action, suit or proceeding, including any out-of-court agreement or settlement,
(vii) restructuring charges and reserves (whether or not classified as such
under GAAP), including any fees, expenses or losses related to product line
exits or the reconstruction, recommissioning or reconfiguration of fixed assets
for alternate uses or the disposal, abandonment, transfer, closing or
discontinuing of operations or assets, provided that the aggregate amount of all
such charges made in cash does not exceed the greater of $80,000,000 or 1.25% of
Consolidated Total Assets during any twelve-month period, (viii) any non-cash
impairment charge or asset write-off or write-down related to intangible assets,
goodwill, long-lived assets, and investments in debt and equity securities
pursuant to GAAP, (ix) all non-cash losses from investments recorded using the
cost or equity method, (x) non-cash stock-based awards compensation expense,
(xi) non-cash mark to market and other non-cash charges or non-cash expenses
related to Hedge Agreement obligations, (xii) other non-cash charges (provided
that if any non-cash charges referred to in this clause (xii) represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent), (xiii) (A) any charges, costs, expenses,
accruals or reserves incurred pursuant to any management equity plan, profits
interest or stock option plan, any equity-based compensation or equity-based
incentive plan, or any other management or employee benefit plan, agreement or
pension plan and (B) any charges, costs, expenses, accruals or reserves in
connection with the rollover, acceleration or payout of Equity Interests of the
Company held by management of the Company or any of its Subsidiaries, and (xiv)
fees, costs, premiums and expenses incurred and paid by the Company or any of
the Company’s Subsidiaries during any period in connection with any acquisition,
investment, asset disposition, issuance, prepayment, or redemption of any
Indebtedness permitted to be incurred pursuant to Section 6.04, issuance of
equity securities, refinancing transaction or amendment or modification of any
debt instrument (in each case, whether or not consummated) minus (b) any
extraordinary gains, all as determined for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on Consolidated Net Income (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto),
all as determined for the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Company and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Company and its Subsidiaries.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, but excluding the
cumulative effect of a change in accounting principles.

“Consolidated Net Indebtedness” means, on any date, the difference of (a)
Consolidated Total Indebtedness as of such date, minus (b) the aggregate amount
of all Unrestricted Cash.

“Consolidated Total Assets” means, on any date, all amounts that, in conformity
with GAAP, would be included under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Company at such time.

-9-

 

--------------------------------------------------------------------------------

 

“Consolidated Total Tangible Assets” means, on any date, all amounts that, in
conformity with GAAP, would be included under the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Company at such time
excluding the net book value of intangible assets.

“Consolidated Total Indebtedness” means the sum (without duplication) of all
Indebtedness of the Company and of its Subsidiaries, all as determined on a
consolidated basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cooper Kft” has the meaning assigned to such term in the preamble.

“Cooper Netherlands” has the meaning assigned to such term in the preamble.

“CooperVision International” has the meaning assigned to such term in the
preamble.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender, each Designated Hedge Creditor or any other Lender, and the respective
successors and assigns of each of the foregoing.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrowers or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bail-In Action or (e) has
become the subject of a Bankruptcy Event.

“Designated Foreign Currency” means Euros, Canadian dollars, Pounds Sterling,
Japanese Yen, any other currency (other than Dollars) identified as a G10
currency (or any successor or substitute term) on the Closing Date (which, for
the avoidance of doubt, includes Euros, Japanese Yen, Canadian dollars, Swiss
francs, British pounds, Australian dollars, New Zealand dollars, Norwegian krone
and Swedish krona) by a generally recognized financial information service
selected by the Administrative Agent, or any other currency (other than Dollars)
approved in writing by each of the Revolving Lenders and that is freely traded
and exchangeable into Dollars.

-10-

 

--------------------------------------------------------------------------------

 

“Designated Hedge Agreement” means any Existing Hedge Agreement and any Hedge
Agreement (other than a Commodities Hedge Agreement) to which a Borrower or any
Subsidiary is a party and as to which, at the time such Hedge Agreement is
entered into, a Lender or any of its Affiliates is a counterparty.

“Designated Hedge Creditor” means each Person that participates as a
counterparty to a Borrower or any Subsidiary pursuant to any Designated Hedge
Agreement.

“Designated Persons” means, at any time, (a) any Person listed in any
sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, the Government of Canada, or other relevant sanctions
authority, or (b) any Person owned or controlled by any such Person or Persons
described in clause (a).

“Disclosed Matters” means the actions, suits and proceedings, the environmental
matters or other fact or circumstance disclosed in the Company’s annual report
on Form 10-K for the fiscal year ended October 31, 2019 or quarterly report on
Form 10-Q for the fiscal quarter ended January 31, 2020, or any other reports
filed prior to the Closing Date (including Form 8-K), in each case, as filed
with the SEC.

“Documentation Agent” means each of Bank of the West, Mizuho Bank, Ltd., The
Bank of Nova Scotia, U.S. Bank National Association and Wells Fargo Bank,
National Association, as documentation agents under this Agreement.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount, (ii) with respect to a Foreign Currency Loan to be made,
the Dollar equivalent of the amount of such Foreign Currency Loan, determined by
the Administrative Agent on the basis of its spot rate at approximately 11:00
A.M. London time on the date two Business Days before the date such Foreign
Currency Loan is to be made, for the purchase of the relevant Designated Foreign
Currency with Dollars for delivery on the date such Foreign Currency Loan is to
be made, (iii) with respect to any Letter of Credit to be issued in any
Designated Foreign Currency, the Dollar equivalent of the maximum amount
available to be drawn under such Letter of Credit, determined by the applicable
Issuing Bank on the basis of its spot rate at approximately 11:00 A.M. London
time on the date two Business Days before the issuance of such Letter of Credit,
for the purchase of the relevant Designated Foreign Currency with Dollars for
delivery on such date of issuance, and (iv) with respect to any other amount not
denominated in Dollars, and with respect to Foreign Currency Loans and Letters
of Credit issued in any Designated Foreign Currency at any other time, the
Dollar equivalent of such amount, Foreign Currency Loan or Letter of Credit, as
the case may be, determined by the Administrative Agent on the basis of its spot
rate at approximately 11:00 A.M. London time on the date for which the Dollar
equivalent amount of such amount, Foreign Currency Loan or Letter of Credit, as
the case may be, is being determined, for the purchase of the relevant
Designated Foreign Currency with Dollars for delivery on such date.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia,
excluding any FSHCO and any subsidiary of either a FSHCO or a Foreign
Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a

-11-

 

--------------------------------------------------------------------------------

 

subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Persons or any other
Person, providing for access to data protected by passcodes or other security
systems.

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender), (ii) an
Affiliate of a Lender, (iii) an Approved Fund, and (iv) any other Person (other
than a natural Person) approved by (A) the Administrative Agent, (B) the Issuing
Bank in the case of an assignment of a Revolving Commitment, and (C) unless an
Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing, the Company (each such approval not to be unreasonably withheld or
delayed); provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Company or any of the Company’s Affiliates
or Subsidiaries or (b) any Competitor.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees,  or other binding requirements issued, promulgated or entered
into by any Governmental Authority, relating to pollution, the preservation or
protection of the environment or natural resources, the generation, manufacture,
use, labeling, treatment, storage, handling, transportation or  Release of any
Hazardous Material or, to the extent involving or related to any of the
foregoing, health and safety matters.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) noncompliance with any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interest” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

-12-

 

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of the
Company or any of its ERISA Affiliates to satisfy the minimum funding standard
of Section 412 and 430 of the Code or Sections 302 or 303 of ERISA with respect
to any Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 303(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA) with respect to the termination of any Plan; (e) the receipt by the
Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
(within the meanings of Sections 4203 and 4205 of ERISA)  from any Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.

“Excluded Swap Obligation” means, with respect to any Borrower or any Subsidiary
Guarantor, (x) as it relates to all or a portion of the Subsidiary Guaranty of
such Subsidiary Guarantor or such Borrower, any Swap Obligation if, and to the
extent that, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Subsidiary Guarantor’s or such
Borrower’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Subsidiary Guarantor or such
Borrower becomes effective with respect to such Swap Obligation or (y) as it
relates to all or a portion of the grant by such Subsidiary Guarantor or such
Borrower of a security interest, any Swap Obligation if, and to the extent that,
such Swap Obligation (or

-13-

 

--------------------------------------------------------------------------------

 

such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s or such Borrower’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the security
interest of such Subsidiary Guarantor or such Borrower becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a Master
Agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any non-wholly owned
Subsidiary, (c) any Domestic Subsidiary that is not a Material Subsidiary, (d)
any captive insurance company that is a Subsidiary, (e) any special purpose
entity created or acquired in connection with, or which issues Indebtedness
under, any Permitted Securitization Transaction and (f) any Subsidiary a
guarantee by which would cause adverse tax consequences to the Company or any of
its Subsidiaries as reasonably determined by the Company.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal Taxes imposed on amounts payable to or for the account of such Recipient
pursuant to a law in effect on the date on which (i) such Recipient acquires
such interest in the Loan or Commitment or becomes a party to this Agreement
(other than pursuant to an assignment request by a Borrower under Section
2.19(b)) or (ii) such Recipient (if the Recipient is a Lender) changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient acquired such interest in the Loan or
Commitment or became a party hereto or to such Recipient immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) and (g), and (d) any U.S. federal Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Revolving Credit and Term Loan
Agreement, dated as of March 1, 2016, among the Company, the other borrowers
party thereto, the lenders party thereto, KeyBank National Association, as
administrative agent, and the other parties thereto, as amended, supplemented or
otherwise modified through the date hereof.

“Existing DNB Term Loan Agreement” means that certain Loan Agreement, dated as
of November 1, 2017, among the Company, the lenders party thereto and DNB Bank
ASA, New York Branch, as administrative agent, as amended, supplemented or
otherwise modified through the date hereof.

“Existing Hedge Agreement” means the existing Hedge Agreements identified on
Schedule 1.01(c).

“Existing Letter of Credit” means each letter of credit identified on Schedule
1.01(d).

“Existing PNC Term Loan Agreement” means that certain Loan Agreement, dated as
of November 1, 2018, among the Company, the lenders party thereto and PNC Bank,
National Association, as administrative agent, as amended, supplemented or
otherwise modified through the date hereof.

-14-

 

--------------------------------------------------------------------------------

 

“Extended Maturity Date” has the meaning assigned to such term in Section
2.22(a).

“Extending Lender” has the meaning assigned to such term in Section 2.22(b).

“Extension Date” has the meaning assigned to such term in Section 2.22(a).

“Facility” means each of the Term Loan Facility and the Revolving Facility (and
collectively, the “Facilities”).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that in no event will the Federal
Funds Effective Rate be less than 0%.

“Financial Covenants” means the financial covenants set forth in Section 6.06.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Foreign Currency Borrowing” means a Borrowing of Foreign Currency Loans.

“Foreign Currency Loan” means each Revolving Loan denominated in a Designated
Foreign Currency and bearing interest at a rate based upon the Adjusted Foreign
Currency Rate.

“Foreign Lender” means a Recipient that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FSHCO” means any Subsidiary substantially all of the assets of which consist of
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies exercising such powers or functions, such as the
European Union or European Central Bank).

-15-

 

--------------------------------------------------------------------------------

 

“Guaranty Obligation” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guaranty Obligation shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Hazardous Materials” means any material, substance or waste that is listed,
regulated, or otherwise defined as hazardous, toxic or radioactive (or words of
similar regulatory intent or meaning) under applicable Environmental Law, or the
exposure to which or the Release of which could give rise to liability under any
Environmental Law.

“Hedge Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (ii) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case for
the purpose of hedging the foreign currency, interest rate or commodity risk
associated with the operations of the Company and/or its Subsidiaries.

“Increased Amount Date” has the meaning assigned to such term in Section 2.04.

“Incremental Commitments” has the meaning assigned to such term in Section 2.04.

“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.04.

“Incremental Revolving Loan Lender” has the meaning assigned to such term in
Section 2.04.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.04.

“Incremental Term Loan Commitments” has the meaning assigned to such term in
Section 2.04.

“Incremental Term Loan Lender” has the meaning assigned to such term in Section
2.04.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person

-16-

 

--------------------------------------------------------------------------------

 

evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guaranty Obligations of
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) for purposes of Section 6.04 and Section 7.01(g) only, all
net obligations of such Person under any Hedge Agreement. The Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of any Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Coverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated EBITDA to (ii) Consolidated Interest Expense, calculated on a Pro
Forma Basis.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan (other than a Swingline Loan) or Foreign
Currency Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing or
Foreign Currency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing or Foreign
Currency Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter (or, if agreed to by the Administrative
Agent, ending on a day that is less than one month thereafter), as the
applicable Borrower may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing or Foreign Currency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day, (ii) any Interest Period
pertaining to a Eurodollar Borrowing or Foreign Currency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period and (iii) no Interest Period shall extend beyond the
then applicable Maturity Date for such Facility.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving or Term

-17-

 

--------------------------------------------------------------------------------

 

Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means KeyBank National Association or any of its Affiliates, in
its capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.  The
Revolving Borrowers, the Administrative Agent and any Lender may agree that such
Lender may issue Letters of Credit hereunder, in which case the term “Issuing
Bank” shall include such Lender with respect to the Letters of Credit issued by
such Lender, and each reference to “Issuing Bank” shall mean the applicable
Issuing Bank or all Issuing Banks, as the context may require.

“Joint Lead Arrangers” means, collectively, KeyBanc Capital Markets Inc., Bank
of the West, Citizens Bank, N.A., Mizuho Bank, Ltd., PNC Capital Markets, LLC,
The Bank of Nova Scotia, TD Securities (USA) LLC, U.S. Bank National Association
and Wells Fargo Securities, LLC, as joint lead arrangers and joint bookrunners
under this Agreement.

“Joint Lead Arranger Fee Letters” means, collectively, each fee letter entered
into between the Company and a Joint Lead Arranger.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, Dollar Equivalent of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Revolving Borrowers at such time. The LC
Exposure of any Lender at any time shall be its Revolving Percentage of the
total LC Exposure at such time.

“Lender Notice Date” has the meaning assigned to such term in Section 2.22(b).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 1.01(a) and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

-18-

 

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto, the Notes (if any), the Subsidiary Guaranty, the
Administrative Agent Fee Letter, the Closing Fee Letter, the Joint Lead Arranger
Fee Letters and any other agreements entered into in connection herewith or
therewith, including any amendments, modifications or supplements hereto or
thereto or waivers hereof or thereof.

“Loan Parties” means the Borrowers and the Subsidiary Guarantors, and “Loan
Party” means any one of them individually.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, financial condition or results of operations of the
Company and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documents or the remedies of the
Administrative Agent or the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding the greater of (a) $150,000,000 (or the Dollar
Equivalent thereof) and (b) 6.0% of Consolidated Total Tangible Assets. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedge Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedge Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary of the Company that meets either of
the following conditions:

(a)such Subsidiary has assets (after eliminating assets related to intercompany
transactions) that individually constitute at least 15% of Consolidated Total
Assets as of the last day of the most recent period of four fiscal quarters of
the Company for which audited annual financial statements or quarterly financial
statements are required to be delivered pursuant to Section 5.01(a) or Section
5.01(b), respectively; or

(b)such Subsidiary’s net revenues (excluding intercompany revenues) were at
least 15% of the Company’s consolidated net revenues for the most recent period
of four fiscal quarters of the Company for which audited annual financial
statements or quarterly financial statements are required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), respectively.

“Maturity Date” means the Revolving Maturity Date and/or the Term Loan Maturity
Date, as the context may require.

“Maximum Total Leverage Ratio” means 3.75:1.00; provided that (a) for the two
consecutive fiscal quarters ended immediately following the consummation of any
Qualified Acquisition (including the fiscal quarter in which such Qualified
Acquisition occurs), the Maximum Total Leverage Ratio shall be 4.75:1.00; (b)
for the fiscal quarter ended immediately after such two fiscal quarters referred
to in clause (a), the Maximum Total Leverage Ratio shall be 4.50:1.00; (c) for
the fiscal quarter ended immediately after the fiscal quarter referred to in
clause (b), the Maximum Total Leverage Ratio shall be 4.25:1.00 and (d) for the
fiscal quarter ended immediately after the fiscal quarter referred to in clause
(c), the Maximum Total Leverage Ratio shall be 4.00:1.00.

“Moody’s” means Moody’s Investors Service, Inc.

-19-

 

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.22(b).

“Notes” means any promissory notes executed by any Borrower to evidence the
Obligations in accordance with Section 2.10(e).

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrowers to any Credit Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Designated Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Credit Parties that are required to be paid by any Borrower pursuant hereto) or
otherwise; provided, however, that Obligations shall not include any Excluded
Swap Obligations.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant” has the meaning assigned to such term in Section 10.04.

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“Payment Office” means the office of the Administrative Agent at 4900 Tiedeman
Road, Brooklyn, Ohio 44144, Attention: ### (facsimile: ###; email: ###), or such
other office(s), as the Administrative Agent may designate to the Company in
writing from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

-20-

 

--------------------------------------------------------------------------------

 

“Permitted Lien” means any Lien permitted by Section 6.03 of this Agreement.  

“Permitted Securitization Transaction” means any transaction or series of
transactions designated in writing by the Company to the Administrative Agent to
be a “Permitted Securitization Transaction” which is entered into by the Company
or any Subsidiary Guarantor pursuant to which the Company or any Subsidiary
Guarantor, as applicable, may sell, convey or otherwise transfer to any other
Person, or may grant a security interest in, any accounts receivable (whether
now existing or arising in the future) of the Company or such Subsidiary
Guarantor, and any assets related thereto, including all collateral securing
such accounts receivable, all contracts and all Guaranty Obligations or other
obligations in respect of such accounts receivable, and proceeds of such
accounts receivable and other assets that are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
asset securitization transactions involving accounts receivable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank National Association (or any replacement Administrative
Agent) as its prime rate in effect at its office located at 127 Public Square,
Cleveland, Ohio 44114-1306 (or the principal office of any such replacement
Administrative Agent); each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Pro Forma Basis” shall mean, with respect to any Testing Period during which
any Acquisition or Asset Sale occurs (and for purposes of determining whether an
acquisition is an Acquisition or whether the Company and its Subsidiaries may
take any other actions requiring compliance with a specified ratio), the Total
Leverage Ratio and Interest Coverage Ratio shall be calculated with respect to
such Testing Period on a pro forma basis after giving effect to such Acquisition
or Asset Sale (and any related repayment or incurrence of Indebtedness)
(including, without limitation or duplication, (a) additional add backs which
are (i) determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Exchange Act and as interpreted by the staff of the
Securities and Exchange Commission (or any successor agency), (ii) recommended
by any due diligence quality of earnings report reasonably acceptable to the
Administrative Agent (such acceptance not to be unreasonably withheld) conducted
by (y) a firm of independent public accountants of recognized national standing
or (z) any other accounting firm reasonably satisfactory to the Administrative
Agent, selected by the Company and retained by the Company; or (iii) otherwise
determined in such other manner reasonably acceptable to the Administrative
Agent and (b) pro forma adjustments, for cost savings and other operating
efficiencies (net of continuing associated expenses) to the extent the actions
underlying such cost savings and operating efficiencies have been or are
reasonably expected to be implemented and such cost savings and operating
efficiencies are factually supportable and are expected to have a continuing
impact), using, for purposes of making such calculations, the historical
financial statements of the Company and its Subsidiaries which shall be
reformulated as if such Acquisition or Asset Sale, and any other Acquisition or
Asset Sale that has been consummated during such Testing Period, had been
consummated on the first day of such Testing Period.

“Pro-Rata Share” means, with respect to any Lender, the percentage of the total
Term Loan Exposure, Revolving Credit Exposure and unused Commitments represented
by such Lender’s Term Loan Exposure, Revolving Credit Exposure and unused
Commitments.

-21-

 

--------------------------------------------------------------------------------

 

“Qualified Acquisition” means any Acquisition that has been designated to the
Administrative Agent by a Responsible Officer of the Company as a “Qualified
Acquisition”.

“Qualified ECP Guarantor” means, in respect of any Obligations with respect to a
Designated Hedge Agreement, each Loan Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, dumping, placing,
discarding, abandonment, or disposing into the environment (including
abandonment or disposal of any barrel, container or other closed receptacle
containing any Hazardous Materials).

“Required Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the total Term Loan Exposures or the total Revolving
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Facility, after any termination of the Revolving
Commitments, the holders of more than 50% of the total Revolving Credit
Exposures); provided that, in the event any Lender shall be a Defaulting Lender,
then for so long as such Lender is a Defaulting Lender, “Majority Facility
Lenders” means Lenders (excluding all Defaulting Lenders) having more than 50%
of the total Term Loan Exposures or the total Revolving Commitments (or total
Revolving Credit Exposures), as the case may be, outstanding under such Facility
(excluding the Term Loan Exposures, Revolving Commitments and Revolving Credit
Exposures, as applicable, of all Defaulting Lenders).

“Required Lenders” means, at any time, Lenders having Term Loan Exposures,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Term Loan Exposures, Revolving Credit Exposures and unused
Commitments at such time; provided that, in the event any of the Lenders shall
be a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Required Lenders” means Lenders (excluding all Defaulting Lenders) having Term
Loan Exposures, Revolving Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Term Loan Exposures, Revolving Credit
Exposures and unused Commitments of such Lenders (excluding all Defaulting
Lenders) at such time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Revolving Borrowers” means, collectively, (a) the Company, (b) CooperVision
International, (c) Cooper Netherlands, (d) Cooper Kft and (e) any other
Additional Revolving Borrower, and “Revolving Borrower” means each of them
individually.

“Revolving Borrowing” means a Borrowing of Revolving Loans.

-22-

 

--------------------------------------------------------------------------------

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.04, and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 1.01(a), or in the Additional Credit
Extension Amendment or the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is the Dollar Equivalent
of $1,290,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the Dollar Equivalent of the sum of the outstanding principal amount of
such Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

“Revolving Facility” means the Revolving Commitments and the Revolving Loans and
Swingline Loans made, and Letters of Credit issued, thereunder.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a) and Section 2.03.

“Revolving Maturity Date” means April 1, 2025.

“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any Sanctions Laws and Regulations.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Company or any Subsidiary of the Company of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between a Borrower and a
Subsidiary or between Subsidiaries), which property has been or is to be sold or
transferred by the Company or such Subsidiary to such Person.

“Sanctions Laws and Regulations” means any economic or financial sanctions or
trade embargoes, imposed, administered, or enforced from time to time by the
U.S. government (including those administered by OFAC), the European Union, Her
Majesty’s Treasury, the Government of Canada, the United Nations Security
Council or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (b) the present fair saleable value of its assets is greater than
the probable liability on its existing debts as such debts become absolute and
matured; (c) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other

-23-

 

--------------------------------------------------------------------------------

 

commitments) as they mature; and (d) it has capital sufficient to carry on its
business as conducted and as proposed to be conducted.

“Standard Permitted Lien” means any of the following: (i) Liens for Taxes not
yet delinquent or Liens for Taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrowers or any of their Subsidiaries and do not secure any
Indebtedness; (iii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 7.01(k); (iv)
Liens (other than any Lien imposed by ERISA) incurred or deposits made in the
ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements; (v) leases or subleases granted in the ordinary
course of business to others not interfering in any material respect with the
business of the Borrowers or any of their Subsidiaries and any interest or title
of a lessor under any lease not in violation of this Agreement; (vi) easements,
rights-of-way, zoning or other restrictions, charges, encumbrances, defects in
title, prior rights of other Persons, and obligations contained in similar
instruments, in each case that do not secure Indebtedness and do not involve,
and are not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Borrowers and their Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect; (vii) Liens arising from the rights
of lessors under leases (including financing statements regarding property
subject to lease) not in violation of the requirements of this Agreement,
provided that such Liens are only in respect of the property subject to, and
secure only, the respective lease (and any other lease with the same or an
affiliated lessor); (viii) rights of consignors of goods, whether or not
perfected by the filing of a financing statement under the UCC; (ix) licenses of
intellectual property of the Borrowers or any of their Subsidiaries granted in
the ordinary course of business; and (x) any security interest or right to set
off arising under the general terms and conditions (algemene voorwaarden) of any
member of the Dutch Bankers’ Association (Nederlandse Vereniging van Banken).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantors” means, collectively, each Domestic Subsidiary (other
than an Excluded Subsidiary) and that is or hereafter becomes a party to the
Subsidiary Guaranty, and “Subsidiary Guarantor” means any one of them
individually.  Schedule 1.01(b) hereto lists each Subsidiary Guarantor as of the
Closing Date.

-24-

 

--------------------------------------------------------------------------------

 

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the date hereof,
as supplemented from time to time, by the Subsidiary Guarantors in favor of the
Administrative Agent.

“Swap Obligation” means, with respect to any Borrower or any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Revolving Percentage of the total Swingline Exposure at
such time.

“Swingline Lender” means KeyBank National Association, in its capacity as lender
of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means each of PNC Bank, National Association, and TD Bank,
N.A., as syndication agents under this Agreement.

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Facility” means the Term Loan Commitments and the Term Loans made
thereunder.

“Term Loan” means a Loan made pursuant to Section 2.01(b) and Section 2.03, and
includes any Incremental Term Loans made pursuant to Section 2.04.

“Term Loan Borrower” means the Company.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans hereunder, including any
Incremental Term Loan Commitments.  The initial amount of each Lender’s Term
Loan Commitment is set forth on Schedule 1.01(a).  The initial aggregate amount
of the Lenders’ Term Loan Commitments is $850,000,000.

“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
the outstanding principal amount of such Lender’s Term Loans.

“Term Loan Lender” means a Lender with a Term Loan Commitment or Term Loan
Exposure.

“Term Loan Maturity Date” means April 1, 2025.

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Company then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

-25-

 

--------------------------------------------------------------------------------

 

“Total Leverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated Net Indebtedness to (ii) Consolidated EBITDA, calculated on a Pro
Forma Basis.

“Transactions” means the execution, delivery and performance by the Borrowers
and the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the Adjusted Foreign Currency Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unrestricted Cash” means, at any time of determination, the sum of (i) the
aggregate amount of all cash deposits of the Company and its Subsidiaries
maintained in any demand deposit account, and (ii) the aggregate monetary value
of all money market funds of the Company and its Subsidiaries maintained in any
account of a securities intermediary, to the extent such cash deposits and money
market funds are free of any Lien or other encumbrance (other than (x) customary
Liens arising in the ordinary course of business which the depository
institution may have with respect to any right of offset against funds in such
account, and (y) customary holds for uncollected deposits).

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
sum of the Lenders’ Revolving Commitments at such time over (ii) the sum of the
Lenders’ Revolving Credit Exposure at such time.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

-26-

 

--------------------------------------------------------------------------------

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.02Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) the word
“regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organization.

Section 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that whether a
lease constitutes a capital lease or an operating lease shall be determined
based on GAAP as in effect on December 31, 2018, notwithstanding any
modification or interpretative change thereto after such date (including without
giving effect to any treatment of leases under Accounting Standards Codification
842 (or any other Accounting Standards Codification or Financial Accounting
Standard having or purporting to have a similar result or effect)); provided,
further, that, if the Company notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied

-27-

 

--------------------------------------------------------------------------------

 

immediately before such change shall have become effective until  such notice
shall have been withdrawn or such provision  amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Borrower
or any Subsidiary at “fair value”, as defined therein.

Section 1.05Currency Equivalents.  Except as otherwise specified herein, all
references herein or in any other Loan Document to a Dollar amount shall mean
such amount in dollars or, if the context so requires, the Dollar Equivalent of
such amount in any Designated Foreign Currency.  The Dollar Equivalent of any
amount shall be determined in accordance with the definition of “Dollar
Equivalent”; provided, however, that notwithstanding the foregoing or anything
elsewhere in this Agreement to the contrary, in calculating the Dollar
Equivalent of any amount for purposes of determining (i) a Borrower’s obligation
to prepay Loans or cash collateralize Letters of Credit pursuant to Section
2.06(j), or (ii) a Borrower’s ability to request additional Loans or Letters of
Credit pursuant to the Commitments, the Administrative Agent shall calculate the
Dollar Equivalent of each such amount on the date of each Borrowing, conversion
or continuation of any Borrowing or issuance of any Letter of Credit hereunder
and on the date of any payment or prepayment of any Loans or reimbursement of
any Letter of Credit and, in addition, the Administrative Agent may, in the case
of either of the foregoing, in its discretion, calculate the Dollar Equivalent
of any such amount on any other proximate Business Day selected by the
Administrative Agent.

Section 1.06LIBOR Notification.  The interest rate on Eurodollar Loans is
determined by reference to the Adjusted LIBO Rate, which is derived from the
London interbank offered rate.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.23 of this Agreement, such
Section 2.23 provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Company, pursuant to Section
2.23, in advance of any change to the reference rate upon which the interest
rate on LIBOR Loans is based. However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Adjusted LIBO Rate”
or with respect to any alternative or successor rate thereto, or replacement
rate therefor or thereof, including, without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.23, will be similar
to, or produce the same value or economic equivalence of, the Adjusted LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

Section 1.07Dutch Terms.  In this Agreement, where it relates to an entity
incorporated in the Netherlands, a reference to:

-28-

 

--------------------------------------------------------------------------------

 

(i)a “director” means a managing director (bestuurder) and “board of directors”
means its managing board (bestuur);

(ii)an “action to authorize” or “duly authorized”, where applicable, includes
without limitation any action required to comply with the Dutch Works Council
Act (Wet op de ondernemingsraden);

(iii)any “proceeding under any bankruptcy or insolvency law”, “bankruptcy”,
“insolvency”, or “dissolution” includes a Dutch entity being declared bankrupt
(failliet verklaard) or dissolved (ontbonden);

(iv)“bankruptcy, insolvency, receivership or similar proceeding” or “liquidation
proceeding” (or words of similar import) includes an application for moratorium
(surseance van betaling) and the appointment of a receiver, liquidator,
custodian, trustee includes the appointment of an administrator and that  a
moratorium has been granted (surseance verleend);

(v)any procedure or step taken in connection with an insolvency proceeding
includes such Dutch entity having filed a notice under Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) or Section 60 of the
Social Insurance Financing Act of the Netherlands (Wet Financiering Sociale
Verzekeringen) in conjunction with Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990);

(vi)a “trustee” in any bankruptcy or insolvency proceeding includes a curator;

(vii)an “administrator” includes a bewindvoerder;

(viii)an “attachment” includes a beslag;

(ix)“gross negligence” means grove schuld;

(x)“indemnify” means vrijwaren;

(xi)“negligence” means schuld;

(xii)“bad faith” means kwade trouw; and

(xiii)“willful misconduct” means opzet.

Section 1.08Hungarian Terms.  In this Agreement, where it relates to an entity
incorporated in Hungary, a reference to:

(i)a “director” means a managing director (ügyvezető);

(ii)any “proceeding under any bankruptcy or insolvency law”, “bankruptcy”,
“insolvency”, “dissolution”, “bankruptcy, insolvency, receivership or similar
proceeding” or “liquidation proceeding” (or words of similar import) includes
csődeljárás (bankruptcy), fizetési haladék (payment suspension), ideiglenes
fizetési haladék (temporary payment suspension), felszámolási eljárás
(liquidation), végelszámolás (voluntary solvent

-29-

 

--------------------------------------------------------------------------------

 

winding-up), kényszertörlési eljárás (involuntary deletion proceeding) and
megszűntnek nyilvánítás (declaration of termination);

(iii)a “liquidator”, a “trustee”, an “administrator” and a “receiver” in any
bankruptcy or insolvency proceeding includes a or other similar officer includes
without limitation ideiglenes vagyonfelügyelő, vagyonfelügyelő, felügyelőbiztos,
csődgondnok, felszámoló, állami felszámoló or végelszámoló;

(iv)“share” includes quota (üzletrész) representing the ownership interest in a
Hungarian entity with a corporate form of a limited liability company (korlátolt
felelősségű társaság) and “shareholder” shall be interpreted accordingly;

(v)a “moratorium” includes a moratórium, ideiglenes fizetési haladék or fizetési
haladék;

(vi)“gross negligence” means súlyos gondatlanság;

(vii)“indemnify” means kártalanít;

(viii)“negligence” means gondatlanság; and

(ix)“bad faith” means rosszhiszem.

Section 1.09Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under the Delaware Limited Liability
Company Act (or any comparable event under a different jurisdiction’s laws): (a)
if any asset, right, obligation or liability of any Person that is a limited
liability company becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

Article II

The Credits

Section 2.01Commitments. (a) Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to any Revolving
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (ii) the sum of the
total Revolving Credit Exposures exceeding the total Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Revolving Borrowers may borrow, prepay and reborrow Revolving Loans.

(b)Subject to the terms and conditions set forth herein, each Term Loan Lender
agrees to make Term Loans (other than Incremental Term Loans) to the Term Loan
Borrower on the Closing Date in Dollars and in the principal amount requested by
the Term Loan Borrower in accordance with Section 2.03 so long as such requested
amount does not result in (i) the aggregate principal amount of the Term Loans
made by such Term Loan Lender exceeding its Term Loan Commitment or (ii) the
aggregate principal amount of all Term Loans made by the Term Loan Lenders
exceeding the total Term Loan Commitments.  The Term Loans (other than
Incremental Term Loans) may only be incurred on the Closing Date and any portion
of the Term Loans that is repaid may not be reborrowed.

-30-

 

--------------------------------------------------------------------------------

 

Section 2.02Loans and Borrowings. (a)  Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments.  Each Term Loan shall be
made as part of a Borrowing consisting of Term Loans made by the Term Loan
Lenders ratably in accordance with their respective Term Loan Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of (x) ABR Loans or Eurodollar Loans (in each case, denominated in
dollars) or (y) Foreign Currency Loans (denominated in a Designated Foreign
Currency), as the Revolving Borrowers may request in accordance herewith, and
(ii) each Term Loan Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans, as the Term Loan Borrower may request in accordance
herewith.  Each Swingline Loan shall be an ABR Loan unless otherwise agreed in
accordance with Section 2.13(a). Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c)At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing or Foreign Currency Borrowing, such Borrowing shall be in an amount
that is an integral multiple of $1,000,000 (or the Dollar Equivalent thereof in
any Designated Foreign Currency) and not less than $1,000,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency). At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  At the commencement of each Interest Period for any Eurodollar
Term Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $10,000,000. At the time that
each ABR Term Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Term Loan Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Term Loan Commitments.  Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that (i) if there are two or more
Borrowings on a single day by a Borrower that consist of Eurodollar Loans and/or
Foreign Currency Loans, each such Borrowing shall have a different initial
Interest Period, and (ii) at no time shall there be more than 30 Borrowings of
Eurodollar Loans and Foreign Currency Loans, in the aggregate, outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.

Section 2.03Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing or a Foreign Currency Borrowing, not
later than 1:00 p.m., New York City time, three Business Days (or (x) in the
case of a Eurodollar Borrowing on the Closing Date, two Business Days or (y) in
the case of a Foreign Currency Borrowing designated in Japanese Yen, four
Business Days) before the date of the proposed Borrowing or (b) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing, and any

-31-

 

--------------------------------------------------------------------------------

 

notice of a Swingline Loan Borrowing shall be made in accordance with Section
2.05(b).  Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in substantially the form of Exhibit E or such
other form approved by the Administrative Agent (each, a “Borrowing Request”)
and signed by the applicable Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i)the aggregate amount of the requested Borrowing, and whether such Borrowing
is a Revolving Borrowing or a Term Loan Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing or
a Foreign Currency Borrowing, and, if applicable, the Designated Foreign
Currency applicable thereto;

(iv)in the case of a Eurodollar Borrowing or a Foreign Currency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(v)the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing or Foreign Currency Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a  Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

Section 2.04Incremental Facilities.  On one or more occasions at any time after
the Closing Date, the Borrowers may by written notice to the Administrative
Agent elect to request (A) an increase to the existing Revolving Commitments
(any such increase, the “Incremental Revolving Commitments”) and/or (B) the
establishment of one or more new term loan commitments (the “Incremental Term
Loan Commitments”, together with the Incremental Revolving Commitments, the
“Incremental Commitments”), in an aggregate amount not to exceed
$1,605,000,000.  Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Revolving Borrowers or the Term Loan Borrower, as
applicable, propose that such Incremental Commitments shall be effective, which
shall be a date not less than five (5) Business Days after the date on which
such notice is delivered to the Administrative Agent.  The Administrative Agent
and/or its Affiliates shall use commercially reasonable efforts, with the
assistance of the Revolving Borrowers or the Term Loan Borrower, as applicable,
to arrange a syndicate of Lenders willing to hold the requested Incremental
Commitments; provided that (x) any Incremental Commitments on any Increased
Amount Date shall be in the minimum aggregate amount of $10,000,000, (y) any
Lender approached to provide all or a portion of the Incremental Commitments may
elect or decline, in its sole discretion, to provide an Incremental Commitment,
and (z) any Lender or other Person that is an Eligible Assignee (each, an
“Incremental Revolving Loan Lender” or “Incremental Term Loan Lender,” as
applicable) to whom any portion of such Incremental Commitment shall be
allocated shall be subject to the approval of the Revolving Borrowers or the
Term Loan Borrower, as applicable, and the Administrative Agent, and, if an
Incremental Revolving Commitment, the Issuing Bank and the Swingline Lender
(each of which approvals shall not be unreasonably withheld), unless such
Incremental Revolving Loan Lender or Incremental Term Loan Lender is an existing
Lender.

-32-

 

--------------------------------------------------------------------------------

 

The terms and provisions of any Incremental Revolving Commitments shall be
identical to the existing Revolving Commitments.  The terms and provisions of
any Incremental Term Loan Commitments and any Incremental Term Loans shall
provide that (a) the maturity date of any Incremental Term Loan that is a
separate tranche shall be no earlier than the Term Loan Maturity Date and shall
not have any scheduled amortization payments prior to such date, (b) the
Incremental Term Loans shall share ratably in any prepayments of the existing
Term Loan Facility, unless the Term Loan Borrower and the Incremental Term Loan
Lenders in respect of such Incremental Term Loans elect lesser payments and (c)
the Incremental Term Loans shall otherwise be identical to the existing Term
Loans.

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and borrowings and the use of proceeds
thereof, (i) no Default or Event of Default shall exist and (ii) as of the last
day of the most recent month for which financial statements have been delivered
pursuant to Section 5.01, the Company would have been in compliance with the
Financial Covenants that are applicable at such time; (y) the representations
and warranties made or deemed made by the Borrowers in any Loan Document shall
be true and correct in all material respects on the effective date of such
Incremental Commitments except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents; and
(z) the Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrowers to authorize such Incremental Commitments and (B) all
corporate, partnership, member, or other necessary action taken by each
Subsidiary Guarantor authorizing the Subsidiary Guaranty by such Subsidiary
Guarantor of such Incremental Commitments; and (ii) a customary opinion of
counsel to the Borrowers and the Subsidiary Guarantors (which may be in
substantially the same form as delivered on the Closing Date and may be
delivered by internal counsel of the Borrowers), and addressed to the
Administrative Agent and the Lenders, and (iii) if requested by any Lender, new
notes executed by the Revolving Borrowers or the Term Loan Borrower, as
applicable, payable to any new Lender, and replacement notes executed by the
Revolving Borrowers or the Term Loan Borrower, as applicable, payable to any
existing Lenders.  

On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Revolving Lenders shall assign to each of the Incremental Revolving
Loan Lenders, and each of the Incremental Revolving Lenders shall purchase from
each of the Revolving Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Loans will be held by
existing Revolving Loan Lenders and Incremental Revolving Loan Lenders ratably
in accordance with their Revolving Commitments after giving effect to the
addition of such Incremental Revolving Commitments to the Revolving Commitments,
(b) each Incremental Revolving Commitment shall be deemed for all purposes a
Revolving Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Loan and (c) each Incremental Revolving Loan Lender shall
become a Lender with respect to its Incremental Revolving Commitment and all
matters relating thereto.

On any Increased Amount Date on which any Incremental Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each Incremental Term Loan Lender shall make a Loan to the Term Loan Borrower
(an “Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment, and (ii) each Incremental Term Loan Lender shall become a

-33-

 

--------------------------------------------------------------------------------

 

Lender hereunder with respect to the Incremental Term Loan Commitment and the
Incremental Term Loans made pursuant thereto.

The Administrative Agent shall notify the Lenders promptly upon receipt of a
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
Incremental Revolving Commitments and the Incremental Revolving Loan Lenders or
the Incremental Term Loan Commitments and the Incremental Term Loan Lenders, as
applicable, and (z) in the case of each notice to any Revolving Loan Lender, the
respective interests in such Revolving Loan Lender’s Revolving Loans, in each
case subject to the assignments contemplated by this Section.

The upfront fees payable to the Incremental Revolving Loan Lenders and/or
Incremental Term Loan Lenders shall be determined by the Revolving Borrowers or
the Term Loan Borrower, as applicable, and the applicable Incremental Revolving
Loan Lenders and/or Incremental Term Loan Lenders.  

The Incremental Commitments shall be effected pursuant to one or more Additional
Credit Extension Amendments executed and delivered by the Revolving Borrowers or
the Term Loan Borrower, as applicable, the Incremental Revolving Loan Lender or
Incremental Term Loan Lender, as applicable, and the Administrative Agent, and
each of which shall be recorded in the Register.  Each Additional Credit
Extension Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.04.

Section 2.05Swingline Loans. (a)  Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to any Revolving
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding
$100,000,000, (ii) the Revolving Credit Exposure of any Lender exceeding its
Revolving Commitment or (iii) the sum of the total Revolving Credit Exposures
exceeding the total Revolving Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, each Revolving Borrower may borrow, prepay and
reborrow Swingline Loans.

(b)To request a Swingline Loan, a Revolving Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from such Revolving Borrower. The Swingline Lender shall make
each Swingline Loan available to such Revolving Borrower by means of a credit to
the general deposit account of such Revolving Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Revolving Percentage of such Swingline Loan or Loans.  Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender,

-34-

 

--------------------------------------------------------------------------------

 

such Lender’s Revolving Percentage of such Swingline Loan or Loans.  Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Revolving Borrowers of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from any Revolving Borrower (or other party on behalf of any Revolving
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to such Revolving Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve any Revolving Borrower of any default in the payment thereof.

Section 2.06Letters of Credit. (a)  General. Subject to the terms and conditions
set forth herein, a Revolving Borrower may request the issuance of Letters of
Credit, denominated and payable in dollars or any Designated Foreign Currency,
as the applicant thereof for the support of its or any Subsidiary’s obligations,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by a Revolving Borrower to, or entered into by a
Revolving Borrower with, the Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.  Notwithstanding anything
herein to the contrary, the Issuing Bank shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Designated Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions Laws or Regulations that would result
in a violation of any Sanctions Laws and Regulations by any party to this
Agreement or (ii) in any other manner that would result in a violation of any
Sanctions Laws or Regulations by any party to this Agreement.  Each Existing
Letter of Credit shall be deemed to be a letter of credit issued under this
Agreement and entitled to the benefits of a Letter of Credit issued hereunder.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Revolving Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days or such shorter period as may be agreed by the Administrative Agent and the
Issuing Bank) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be

-35-

 

--------------------------------------------------------------------------------

 

necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, such Revolving Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit such Revolving Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed the Dollar Equivalent of
$50,000,000, (ii) the Revolving Credit Exposure of any Lender shall not exceed
its Revolving Commitment and (iii) the sum of the total Revolving Credit
Exposures shall not exceed the total Revolving Commitments.

(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension, which renewals or
extensions, subject to clause (ii) hereof, may be automatic pursuant to the
terms of such Letter of Credit so long as the Issuing Bank shall have the right
to prevent such renewal or extension at least once in each twelve month period)
and (ii) the date that is five Business Days prior to the Revolving Maturity
Date.  Notwithstanding the foregoing, a Letter of Credit may have an expiration
date that is not more than twelve (12) months after the Revolving Maturity Date
so long as (x) the applicable Revolving Borrower shall provide cash collateral
to the Administrative Agent pursuant to and in accordance with Section 2.06(j)
on or prior to forty-five (45) days before the Revolving Maturity Date in an
amount equal to 102% of the LC Exposure with respect to all such Letters of
Credit with expiry dates after the Revolving Maturity Date, (y) the obligations
of the applicable Revolving Borrower under this Section 2.06 in respect of such
Letters of Credit shall survive the Revolving Maturity Date and shall remain in
effect until no such Letters of Credit remain outstanding and (z) each Lender
shall remain obligated hereunder, to the extent any such cash collateral, the
application thereof or reimbursement in respect thereof is required to be
returned to the applicable Revolving Borrower by the Administrative Agent after
the Revolving Maturity Date until no such Letters of Credit remain outstanding.

(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Revolving Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Revolving Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the applicable Revolving Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Revolving Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Revolving Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent, in dollars or in the
applicable Designated Foreign Currency in which such Letter of Credit is
denominated, an amount equal to such LC Disbursement not later than 12:00 noon,
New York City time, on the date that such LC Disbursement is made, if such
Revolving Borrower

-36-

 

--------------------------------------------------------------------------------

 

shall have received notice of such LC Disbursement prior to 10:00 a.m., New York
City time, on such date, or, if such notice has not been received by such
Revolving Borrower prior to such time on such date, then not later than 12:00
noon, New York City time, on (i) the Business Day that such Revolving Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that such Revolving Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that such Revolving
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that, other than in the case of a Letter
of Credit denominated in any Designated Foreign Currency, such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount (or the Dollar Equivalent of such amount) and, to the extent so financed,
such Revolving Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
applicable Revolving Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from such Revolving Borrower in respect
thereof and such Lender’s Revolving Percentage thereof.  Promptly (which, in the
case of an LC Disbursement made in a Designated Foreign Currency, may be up to 3
Business Days) following receipt of such notice, each Revolving Lender shall pay
to the Administrative Agent its Revolving Percentage of the payment then due
from such Revolving Borrower, in dollars or in the applicable Designated Foreign
Currency in which such Letter of Credit is denominated, in the same manner as
provided in Section 2.07 with respect to Revolving Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the applicable
Revolving Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Revolving Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve any Revolving Borrower of its obligation
to reimburse such LC Disbursement.

(f)Obligations Absolute. Each Revolving Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Revolving Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to any Revolving Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of

-37-

 

--------------------------------------------------------------------------------

 

which are hereby waived by such Revolving Borrower to the extent permitted by
applicable law) suffered by such Revolving Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Revolving Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable
Revolving Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Revolving Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Revolving Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if such Revolving Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment.

(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Revolving Borrowers, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Revolving Borrowers
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(c).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)Cash Collateralization. If (A) any Event of Default shall occur and be
continuing, on the Business Day that any Revolving Borrower receives notice from
the Administrative Agent or the Required Facility Lenders under the Revolving
Facility (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, or (B) required by
Section 2.06(c),

-38-

 

--------------------------------------------------------------------------------

 

such Revolving Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrowers described in Section 7.01(h) or (i).  Such deposit shall be held by
the Administrative Agent for the satisfaction of the LC Exposure and as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure  representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If a Revolving Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Revolving Borrower within three Business
Days after all Events of Default have been cured or waived.

Section 2.07Funding of Borrowings. (a)  Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds, in dollars or the applicable Designated Foreign
Currency, by 12:00 noon (or, in the case of an ABR Loan requested for that same
day, 2:00 p.m.), New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts so received, in like funds, to an account of the
applicable Borrower maintained with the Administrative Agent in New York City
and designated by the applicable Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of such Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.08Interest Elections. (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing or Foreign Currency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, a

-39-

 

--------------------------------------------------------------------------------

 

Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing or a Foreign Currency
Borrowing, may elect Interest Periods therefor, all as provided in this Section;
provided, however, that (i) no Foreign Currency Borrowing may be converted into
an ABR Borrowing, a Eurodollar Borrowing or a Foreign Currency Borrowing that is
denominated in a different Designated Foreign Currency, and (ii) any conversion
of a Eurodollar Borrowing into an ABR Borrowing shall be made on, and only on,
the last day of an Interest Period for such Eurodollar Loans. A Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b)To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such request by telephone (i) in the case of
a conversion from or continuation of a Eurodollar Borrowing, not later than 1:00
p.m., New York City time, two Business Days before the date of the proposed
Borrowing, (ii) in the case of a conversion from or continuation of a Foreign
Currency Borrowing, not later than 1:00 p.m., New York City time, three Business
Days (or in the case of a Foreign Currency Borrowing designated in Japanese Yen,
four Business Days) before the date of the proposed Borrowing, and (iii) in the
case of a conversion to an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by such
Borrower.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing or a Foreign Currency Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing or a Foreign Currency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or Foreign
Currency Borrowing but does not specify an Interest Period, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

-40-

 

--------------------------------------------------------------------------------

 

(e)If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. If a Borrower fails to deliver a timely Interest Election Request
with respect to a Foreign Currency Borrowing prior to the end of the Interest
Period applicable thereto, then such Borrower shall be required to repay such
Foreign Currency Borrowing in full.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Facility Lenders under the
applicable Facility, so notifies the applicable Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing under such Facility
may be converted to or continued as a Eurodollar Borrowing or Foreign Currency
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) each Foreign Currency Borrowing shall be required to be repaid in full.

Section 2.09Termination and Reduction of Commitments. (a)  Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date and (b) the Term Loan Commitments shall terminate following the funding of
the Borrowings made on the Closing Date as provided in Section 2.01(b).

(b)The Revolving Borrowers may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $50,000,000 and (ii) the Revolving Borrowers shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the
Revolving Credit Exposures would exceed the total Revolving Commitments.

(c)The Revolving Borrowers shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the Closing Date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by a Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Revolving Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Revolving Borrowers (by notice to
the Administrative Agent on or prior to the specified closing date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments under a particular
Facility shall be made ratably among the Lenders in accordance with their
respective Commitments under such Facility.

Section 2.10Repayment of Loans; Evidence of Debt. (a)  (i) Each Revolving
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Revolving Lender, the then unpaid principal amount of each
Revolving Loan on the Revolving Maturity Date, (ii) the Term Loan Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Term Loan Lender, the then unpaid principal amount of each Term
Loan on the Term Loan Maturity Date and (iii) each Revolving Borrower hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Revolving Borrowers shall repay all Swingline Loans then outstanding.

-41-

 

--------------------------------------------------------------------------------

 

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e)Any Lender or the Swingline Lender may request that Loans made by it be
evidenced by one or more promissory notes in substantially the form of (i)
Exhibit D-1, in the case of any Revolving Loan, (ii) Exhibit D-2, in the case of
any Term Loan, or (iii) Exhibit D-3, in the case of any Swingline Loan.  In such
event, the applicable Borrower shall prepare, execute and deliver to such Lender
one or more promissory notes payable to the order of such Lender or the
Swingline Lender (or, if requested by such Lender or the Swingline Lender, to
such Lender or the Swingline Lender and its registered assigns) in substantially
the form of Exhibit D-1, Exhibit D-2 or Exhibit D-3, as applicable. Thereafter,
the Loans evidenced by such promissory note(s) and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.11Prepayment of Loans. (a)  Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (except as provided in Section 2.16), subject to prior notice
in accordance with paragraph (b) of this Section.

(b)The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing or a Foreign Currency Borrowing, not later
than 1:00 p.m., New York City time, two Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
1:00 p.m., New York City time, one Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 1:00 p.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type and Class as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the applicable Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.  Any portion of the Term Loan that is prepaid may not be
reborrowed.

-42-

 

--------------------------------------------------------------------------------

 

(c)If at any time, solely as a result of fluctuations in currency exchange
rates, the sum of the total Revolving Credit Exposures exceeds 105% of the total
Revolving Commitments, the Borrowers shall immediately repay Borrowings or cash
collateralize LC Exposure pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount equal to such excess.

Section 2.12Fees.  (a)  From the Closing Date until the last day of the
Availability Period, the Revolving Borrowers agree to pay to the Administrative
Agent, for the account of each Revolving Lender, a commitment fee for the period
from and including the Closing Date to the last day of the Availability Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Revolving Lender during the period for which
payment is made, payable quarterly in arrears on each last day of each March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Closing Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b)The Revolving Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans (or Foreign Currency Loans in the case of a Letter of Credit denominated
in a Designated Foreign Currency) on the average daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate or rates
per annum separately agreed upon between the Revolving Borrowers and the Issuing
Bank on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times specified in the Administrative
Agent Fee Letter or as otherwise separately agreed upon between the Borrowers
and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

Section 2.13Interest. (a)  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.  Swingline Loans
shall bear interest (i) at a rate of

-43-

 

--------------------------------------------------------------------------------

 

interest agreed to in writing by the Company and the Swingline Lender or (ii) if
such rate of interest is not agreed upon, the Alternate Base Rate plus the
Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)The Loans comprising each Foreign Currency Borrowing shall bear interest at
the Adjusted Foreign Currency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(d)Notwithstanding the foregoing, if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, all overdue Obligations (which
shall include all Obligations following an acceleration under Section 7.01,
including an automatic acceleration) shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the  rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.

(e)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
and Adjusted Foreign Currency Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

Section 2.14Alternate Rate of Interest.  Subject to Section 2.23 hereof, if
prior to the commencement of any Interest Period for a Eurodollar Borrowing or a
Foreign Currency Borrowing:

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the Adjusted Foreign Currency Rate, as
applicable, for such Interest Period; or

(b)the Administrative Agent is advised by the Required Facility Lenders under a
particular Facility that the Adjusted LIBO Rate or the Adjusted Foreign Currency
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing under such Facility for such
Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies such Borrower and the
Lenders that the circumstances giving rise to such notice no longer

-44-

 

--------------------------------------------------------------------------------

 

exist, (i) any Interest Election Request that requests the conversion of any
Borrowing under such Facility to, or continuation of any Borrowing under such
Facility as, a Eurodollar Borrowing or Foreign Currency Borrowing, as
applicable, shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Borrowing under such Facility, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

Section 2.15Increased Costs. (a)  If any Change in Law shall:

(1)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Adjusted Foreign Currency Rate) or the Issuing
Bank;

(2)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(3)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
Foreign Currency Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to such Lender, the Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the applicable Borrower will pay to such Lender, the Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered; provided, that
no Borrower shall be obligated to pay any such compensation unless the Lender or
other Recipient requesting such compensation is also requesting compensation as
a result of such Change in Law from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 2.15(a).

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered;
provided, that no Borrower shall be obligated to pay any such compensation
unless the Lender

-45-

 

--------------------------------------------------------------------------------

 

or other Recipient requesting such compensation is also requesting compensation
as a result of such Change in Law from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 2.15(b).

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. Such Borrower shall pay such Lender or the Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Foreign Currency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan or Foreign Currency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan or Foreign
Currency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
or Foreign Currency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, such Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event (excluding loss
of anticipated profits), including, without limitation, costs associated with
foreign currency hedging obligations incurred by such Lender in connection with
any Foreign Currency Loan.  In the case of a Eurodollar Loan or a Foreign
Currency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate or the Adjusted Foreign
Currency Rate, as applicable, that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for Dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

Section 2.17Payments Free of Taxes. (a) Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to

-46-

 

--------------------------------------------------------------------------------

 

make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification.  The applicable Borrower shall indemnify each Recipient,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that such Borrower
shall not be required to compensate any Recipient pursuant to this Section
2.17(d) for any interest, additions to tax or penalties that accrue as a result
of such Recipient’s failure to request an indemnity within 270 days after the
earlier of the date such Recipient first acquired knowledge  that the relevant
Indemnified Taxes are payable or received written notification from such
Borrower that such Indemnified Taxes are potentially payable.  Any Recipient
claiming indemnity pursuant to this Section 2.17(d) shall notify the Borrowers
of the imposition of the relevant Indemnified Taxes as soon as reasonably
practicable after the Recipient becomes aware of such imposition. A certificate
as to the amount of such payment or liability delivered to the applicable
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders. (i) Any Recipient that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to

-47-

 

--------------------------------------------------------------------------------

 

the Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.

(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)any Recipient that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Recipient becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed originals or
certified copies of IRS Form W-9 certifying that such Recipient is exempt from
U.S. Federal backup withholding tax;

(B)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals or certified copies of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)executed originals or certified copies of IRS Form W-8ECI claiming that
specified payments (as applicable) hereunder or any other Loan Documents (as
applicable) constitute income that is effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States or IRS Form W-8EXP;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign

-48-

 

--------------------------------------------------------------------------------

 

Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals or certified copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals or certified copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals or certified copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)if a payment made to a Recipient under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to such Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do
so.  Notwithstanding any other provision of this paragraph (f), a Recipient
shall not be required to deliver any form that such Recipient is not legally
eligible to deliver.

-49-

 

--------------------------------------------------------------------------------

 

(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes (for this
purpose, including a credit in lieu of a refund (for the avoidance of doubt, any
such credit shall not include a federal foreign tax credit under Code Section
901)) as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g) in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.18Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)  Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars; provided, however, that (i) with respect to
any Foreign Currency Loan, all payments (including prepayments) to any Revolving
Lender of the principal of or interest on such Foreign Currency Loan shall be
made in the same Designated Foreign Currency as the original Loan, and (ii) with
respect to any Letter of Credit issued in a Designated Foreign Currency, all
payments with respect to such Letter of Credit shall be made in the same
Designated Foreign Currency in which each such Letter of Credit was
issued.  Each payment (including each prepayment) by the Term Loan Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Loan Lenders.  

-50-

 

--------------------------------------------------------------------------------

 

Each payment (including each prepayment) by a Revolving Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective Revolving Percentages of the Revolving Lenders.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), Section 2.06(d), Section 2.06(e), Section 2.07(b),
Section 2.18(d) or Section 10.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to

-51-

 

--------------------------------------------------------------------------------

 

satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clause (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

Section 2.19Mitigation Obligations; Replacement of Lenders. (a)  If any Lender
requests compensation under Section 2.15, or if a Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)If (i) any Lender requests compensation under Section 2.15, or (ii) if a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) if any Lender becomes Defaulting Lender, or (iv) any
Lender has refused to consent to any proposed amendment, modification, waiver,
termination or consent with respect to any provision of this Agreement or any
other Loan Document that, pursuant to Section 10.02, requires the consent of all
Lenders or each Lender affected thereby and with respect to which Lenders
constituting the Required Lenders have consented to such proposed amendment,
modification, waiver, termination or consent, or (v) any Lender constitutes a
Non-Extending Lender, then such Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, and (iv) in the case of any such assignment
resulting from a Lender’s refusal to consent to a proposed amendment,
modification, waiver, termination or consent, the assignee shall approve the
proposed amendment, modification, waiver, termination or consent.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the applicable Borrower to require such assignment and delegation
cease to apply.

Section 2.20Defaulting Lenders.

(a)Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

-52-

 

--------------------------------------------------------------------------------

 

(i)no Defaulting Lender shall be entitled to receive any commitment fee pursuant
to Section 2.12(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay at any time any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender);

(ii)  the Commitments, Term Loan Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the Required Facility Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02); provided, that (y) such Defaulting Lender’s
Commitments may not be increased or extended without its consent and (z) the
principal amount of, or interest or fees payable on, Loans or LC Disbursements
may not be reduced or excused or the scheduled date of payment may not be
postponed as to such Defaulting Lender without such Defaulting Lender’s consent;

(iii) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(A)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders that are Revolving
Lenders in accordance with their respective Revolving Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the sum of all such non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments and
(y) the conditions set forth in Section 4.02(a) and (b) are satisfied at such
time;

(B)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Revolving Borrowers shall within one Business Day
following notice by the Administrative Agent, without prejudice to any right or
remedy available to them hereunder or under law, (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize for the benefit of the
Issuing Bank only the Revolving Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(C)if a Revolving Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, such Revolving Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(c) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(D)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(E)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such

-53-

 

--------------------------------------------------------------------------------

 

Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized.

(iv)so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Revolving
Borrowers in accordance with Section 2.20(a)(iii), and participating interests
in any newly made Swingline Loan or any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(a)(iii)(C) (and such Defaulting Lender shall not participate
therein).

(b)In the event that the Administrative Agent, the Revolving Borrowers, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Percentage.

(c)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Banks’ future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or Swingline Lenders against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in obligations under
any issued Letters of Credit and Swingline Loans are held by the Lenders pro
rata in accordance with the commitments under the applicable Facility without

-54-

 

--------------------------------------------------------------------------------

 

giving effect to Section 2.20(a)(iii). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.20(c) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

Section 2.21Designation of Additional Revolving Borrowers.

(a)Designation.  Subject to the terms and conditions of this Section 2.21, the
Company may, at any time or from time to time on or after the Closing Date, upon
not less than 5 Business Days’ notice (or such shorter period which is
reasonably acceptable to the Administrative Agent) to the Administrative Agent
(which shall promptly notify the Lenders thereof), request the designation of a
wholly-owned Subsidiary as an Additional Revolving Borrower hereunder.  Each
such notice shall specify (A) the name of the applicable Subsidiary and (B) its
jurisdiction of organization.

(b)Effect of Designation.  Upon the satisfaction of the conditions specified in
paragraph ‎(c) of this Section 2.21, the applicable designated Additional
Revolving Borrower shall become a party to this Agreement as a Revolving
Borrower and a Borrower hereunder and, subject to the terms and conditions of
this Agreement, such Additional Revolving Borrower shall be entitled to borrow
Revolving Loans or request the issuance of Letters of Credit hereunder (and, in
each case, such Additional Revolving Borrower shall have and shall assume all of
the obligations of a Borrower hereunder).  The Administrative Agent shall
promptly notify the Lenders of the effectiveness of any such designation.

(c)Conditions to Designation.  The designation by the Company of any Subsidiary
as an Additional Revolving Borrower hereunder shall be subject to the
satisfaction of the following conditions (including delivery to the
Administrative Agent of the following documents, each of which shall be
reasonably satisfactory to the Administrative Agent in form and substance or may
be waived by the Administrative Agent in its sole discretion) and such
designation shall become effective on the date on which all such conditions are
satisfied (or so waived):

 

(A)

immediately prior to and after giving effect to such designation, no Default
shall have occurred and be continuing;

 

(B)

the Administrative Agent shall have received an Additional Revolving Borrower
Joinder Agreement, duly completed and executed by the Company, such Additional
Revolving Borrower and the Administrative Agent;

 

(D)

the Administrative Agent shall have received a certificate of an Authorized
Officer of the Company to the effect that the conditions to such designation set
forth in this Section 2.21 shall be satisfied;

 

(E)

the Administrative Agent shall have received such proof of corporate or other
action, incumbency of officers, legal opinion and other documents as are
consistent with those delivered by the Borrowers pursuant to ‎Section 4.01 on
the Closing Date as the Administrative Agent shall reasonably request, all in
form, content and scope substantially consistent with those delivered by the
Borrowers on the Closing Date; and

 



(F)to the extent requested by the Administrative Agent or any Lender at least
three (3) Business Days in advance of the effectiveness of such

-55-

 

--------------------------------------------------------------------------------

 

 

designation, the Administrative Agent or such Lender shall have received all
documentation and other information with respect to such Subsidiary required by
regulatory authorities under applicable Sanctions Laws and Regulations or the
Beneficial Ownership Regulation.

(d)Inability to Lend.  If (a) by reason of the fact that any Additional
Revolving Borrower is organized in, or conducts business in, a jurisdiction
outside the United States (including, for purposes of this Section 2.21(d),
Puerto Rico) (other than the United Kingdom or the Netherlands), it is unlawful,
in the sole determination of any Lender, for such Lender (or its applicable
lending office) to make or maintain Loans to such Additional Revolving Borrower
or (b) on or after the date hereof, it becomes unlawful for any Lender (or its
applicable lending office) to perform any of its obligations as contemplated by
this Agreement or make, maintain or fund any of its Loans to any Additional
Revolving Borrower, and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Company, whereupon until such Lender notifies the Company and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make or maintain Loans to such
Additional Revolving Borrower shall be suspended.

Section 2.22Extension of Maturity Dates.

(a)Requests for Extension.  The applicable Borrower(s) may, by notice to the
Administrative Agent (who shall promptly notify the applicable Class of Lenders)
not later than 30 days prior to the date of a proposed extension (each such date
of such proposed extension, an “Extension Date”), request that each applicable
Lender extend such Lender’s Revolving Maturity Date and/or Term Loan Maturity
Date, as the case may be, then in effect for such Lender (the “Applicable
Maturity Date”), to a date (the “Extended Maturity Date”) that is at least one
year after the Applicable Maturity Date.  For the avoidance of doubt, the
applicable Borrower(s) may request extensions of any Class without requesting an
extension of any other Class.

(b)Lender Elections to Extend.  Each Lender of the applicable Class, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given not later than the date that is 10 days after the date on which the
Administrative Agent received the applicable Borrowers’ extension request (the
“Lender Notice Date”), advise the Administrative Agent whether or not such
Lender agrees to such extension (each Lender of the applicable Class that
determines to so extend its Applicable Maturity Date, an “Extending
Lender”).  Each Lender of the applicable Class that determines not to so extend
its Applicable Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender of the applicable
Class that does not so advise the Administrative Agent on or before the Lender
Notice Date shall be deemed to be a Non-Extending Lender.  The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree, and it is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by any Borrower for extension of the
Applicable Maturity Date.

(c)Notification by Administrative Agent.  The Administrative Agent shall notify
the Borrowers of each applicable Lender’s determination under this Section 2.22
no later than the earlier of (i) the date that is 15 days prior to the
applicable Extension Date (or, if such date is not a Business Day, on the next
preceding Business Day) and (ii) the date that is 5 days following the
applicable Lender Notice Date.  

(d)Additional Commitment Lenders.  The applicable Borrower(s) shall have the
right, but shall not be obligated, on or before the Applicable Maturity Date for
any Non-Extending Lender

-56-

 

--------------------------------------------------------------------------------

 

to replace such Non-Extending Lender with, and add as a “Revolving Lender” (in
the case of an extension of the Revolving Maturity Date) or as a “Term Loan
Lender” (in the case of any extension of the Term Loan Maturity Date) under this
Agreement in place thereof, one or more financial institutions that are Eligible
Assignees (each, an “Additional Commitment Lender”) approved by the
Administrative Agent and, in the case of an Additional Commitment Lender
assuming a new or additional Revolving Commitment, the Issuing Bank and the
Swingline Lender in accordance with the procedures provided in Section 2.19(b),
each of which applicable Additional Commitment Lenders shall have entered into
an Assignment and Assumption (in accordance with and subject to the restrictions
contained in Section 10.04, with the applicable Borrower(s) or replacement
Lender obligated to pay any applicable processing or recordation fee) with such
Non-Extending Lender, pursuant to which such Additional Commitment Lenders
shall, effective on or before the Applicable Maturity Date for such
Non-Extending Lender, assume a Revolving Commitment and/or Term Loans, as the
case may be (and, if any such Additional Commitment Lender is already a Lender
of the applicable Class, its Revolving Commitment and/or its outstanding Term
Loans, as applicable, so assumed shall be in addition to such Lender’s Revolving
Commitment and its outstanding Term Loans, as applicable, hereunder on such
date).  The Administrative Agent may effect such amendments to this Agreement as
are reasonably necessary to provide for any such extensions with the consent of
the applicable Borrower(s) but without the consent of any other Lenders.

(e)Minimum Extension Requirement.  If (and only if) the total of the applicable
Revolving Commitments or the applicable outstanding Term Loans of the Lenders of
the applicable Class that have agreed to extend their Applicable Maturity Date
and the new or increased Revolving Commitments or the applicable newly assumed
outstanding Term Loans of any Additional Commitment Lenders is more than 50% of
the aggregate amount of the Revolving Credit Commitments or the outstanding Term
Loans, as applicable, in effect immediately prior to the applicable Extension
Date, then, effective as of the applicable Extension Date, the Applicable
Maturity Date of each Extending Lender and of each Additional Commitment Lender
of the applicable Class shall be extended to the Extended Maturity Date (except
that, if such date is not a Business Day, such Extended Maturity Date shall be
the next preceding Business Day), and each Additional Commitment Lender of such
Class shall thereupon become a “Revolving Lender” and/or a “Term Loan Lender”,
as the case may be, for all purposes of this Agreement and shall be bound by the
provisions of this Agreement as a Revolving Lender and/or a Term Loan Lender, as
the case may be, hereunder and shall have the obligations of a Revolving Lender
and/or a Term Loan Lender, as the case may be, hereunder.

(f)Conditions to Effectiveness of Extension.  Notwithstanding the foregoing, any
extension of any Applicable Maturity Date pursuant to this Section 2.22 shall
not be effective with respect to any Extending Lender and each Additional
Commitment Lender unless (i) no Default or Event of Default shall have occurred
and be continuing on the applicable Extension Date and immediately after giving
effect thereto; and (ii) the representations and warranties of the Borrowers set
forth in this Agreement, and of each Loan Party in each of the other Loan
Documents to which it is a party, are true and correct in all material respects
(or in all respects if the applicable representation or warranty is qualified by
Material Adverse Effect or materiality) on and as of the applicable Extension
Date and after giving effect thereto, as though made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such date), as evidenced by delivery of a certificate
of a Financial Officer of the Company on the Extension Date.

(g)Maturity Date for Non-Extending Lenders.  On the Applicable Maturity Date of
each Non-Extending Lender with respect to any Class, (i) to the extent of the
Revolving Commitments of each Non-Extending Lender of the relevant Class not
assigned to the Additional Commitment Lenders of such Class, the Revolving
Commitment of each Non-Extending Lender of such Class shall automatically
terminate and (ii) the applicable Borrower(s) shall repay such Non-Extending
Lender of such Class in accordance with Section 2.10 (and shall pay to such
Non-Extending Lender all of the other Obligations

-57-

 

--------------------------------------------------------------------------------

 

due and owing to it under this Agreement, including any additional amounts
required pursuant to Section 2.16) and the Administrative Agent shall administer
any necessary reallocation of the applicable Revolving Credit Exposures with
respect to Revolving Commitments to the extent necessary to keep outstanding
Revolving Loans of the applicable Class ratable with any revised Revolving
Percentages of the respective Lenders of such Class effective as of such date
(without regard to any minimum borrowing, pro rata borrowing and/or pro rata
payment requirements contained elsewhere in this Agreement).

(h)Conflicting Provisions.  This Section 2.22 shall supersede any provisions in
Section 2.18 or Section 10.02 to the contrary.

Section 2.23Effect of Benchmark Transition Event.

(a)Defined Terms. As used in this Section 2.23, the following terms have the
following meanings:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Company giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Adjusted
LIBO Rate for U.S. dollar-denominated syndicated credit facilities at such time
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Adjusted LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Company giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of Adjusted LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
Adjusted LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent and the Company mutually
agree are appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent, in consultation with the Company, decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to Adjusted LIBO Rate:

-58-

 

--------------------------------------------------------------------------------

 

(1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Adjusted LIBO Rate permanently or indefinitely ceases to provide the
Adjusted LIBO Rate; or

(2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Adjusted LIBO Rate:

(1)

a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide the Adjusted LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Adjusted LIBO Rate;

(2)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Adjusted LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Adjusted LIBO Rate, a resolution authority with jurisdiction over the
administrator for the Adjusted LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Adjusted LIBO
Rate, which states that the administrator of the Adjusted LIBO Rate has ceased
or will cease to provide the Adjusted LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Adjusted LIBO Rate; or

(3)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Adjusted LIBO Rate or a Relevant Governmental Body
announcing that the Adjusted LIBO Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Adjusted
LIBO Rate and solely to the extent that the Adjusted LIBO Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Adjusted LIBO Rate for all purposes hereunder in
accordance with this Section 2.23 and (y) ending at the time that a Benchmark
Replacement has replaced the Adjusted LIBO Rate for all purposes hereunder
pursuant to this Section 2.23.

“Early Opt-in Election” means the occurrence of:

-59-

 

--------------------------------------------------------------------------------

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section 2.23 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Governmental Authority.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

(b)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, (i) upon the determination of the Administrative Agent
(which shall be conclusive absent manifest error) or upon the written notice
provided by the Required Lenders to the Administrative Agent that a Benchmark
Transition Event has occurred or (ii) upon the occurrence of an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the Adjusted LIBO Rate with a Benchmark Replacement, by a
written document executed by the Company and the Administrative Agent, subject
to the requirements of this Section 2.23.  Notwithstanding the requirements of
Section 10.02 or anything else to the contrary herein or in any other Loan
Document, (x) any such amendment with respect to a Benchmark Transition Event
will become effective and binding upon the Administrative Agent, the Borrowers
and the Lenders at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Company so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders and (y) any such amendment with respect to an Early Opt-in
Election will become effective and binding upon the Administrative Agent, the
Borrowers and the Lenders on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment.  No replacement of the Adjusted LIBO
Rate with a Benchmark Replacement pursuant to this Section 2.23 will occur prior
to the applicable Benchmark Transition Start Date.

(c)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the

-60-

 

--------------------------------------------------------------------------------

 

contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)Notices; Standards for Decisions and Determinations.  The Administrative
Agent will promptly notify the Borrowers and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.23, including, without limitation, any
determination with respect to a tenor, comparable replacement rate or
adjustment, or implementation of any Benchmark Replacement Rate Conforming
Changes, or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding on all parties hereto absent manifest error and may be
made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this Section
2.23.

(e)Benchmark Unavailability Period.  Upon the Borrowers’ receipt of notice of
the commencement of a Benchmark Unavailability Period, any Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, such Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to an
ABR Borrowing. During any Benchmark Unavailability Period, the components of ABR
based upon the Adjusted LIBO Rate will not be used in any determination of ABR.

Article III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

Section 3.01Organization; Powers. The Company and each Subsidiary is duly
organized, validly existing and in good standing (if applicable or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02Authorization; Enforceability. The Transactions are within each Loan
Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action.  Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

-61-

 

--------------------------------------------------------------------------------

 

Section 3.03Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation (except to the extent such violation could not reasonably be expected
to result in a Material Adverse Effect) or (ii) the charter, by-laws or other
organizational documents of the Company or any of its Subsidiaries or (iii) any
material order of any Governmental Authority, (c) will not violate or result in
a default under any material indenture, agreement or other instrument binding
upon the Company or any of its Subsidiaries or their assets, or give rise to a
right thereunder to require any payment to be made by the Company or any of its
Subsidiaries and (d) will not result in the creation or imposition of any
material Lien on any asset of the Company or any of its Subsidiaries, other than
any Permitted Lien.

Section 3.04Financial Condition; No Material Adverse Change. (a)  The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, retained earnings and cash flows (i) as of and for the
fiscal year ended October 31, 2019, audited by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended January 31, 2020, certified by one of its Financial
Officers.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b)Since October 31, 2019, no event, development or circumstance has occurred
which has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

Section 3.05Properties.  (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.  

(b)Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.06Litigation and Environmental Matters. (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrowers, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement, the other Loan Documents or the
Transactions.  

(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has become subject to any Environmental Liability, (ii) has
received notice of any claim with respect to any Environmental Liability or
(iii) knows of any basis upon which the Company or any of its Subsidiaries would
reasonably be expected to become subject to any Environmental Liability arising
under Environmental Laws as currently in effect.

-62-

 

--------------------------------------------------------------------------------

 

Section 3.07Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed by it
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The excess of the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) as of the
date of the most recent financial statements reflecting such amounts, over the
fair market value of the assets of such Plan could not reasonably be expected to
have a Material Adverse Effect, and the excess of the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) as of the date of the most recent financial statements reflecting such
amounts, over the fair market value of the assets of all such underfunded Plans
could not reasonably be expected to have a Material Adverse Effect.

Section 3.11Disclosure. The Company has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. As of the Closing Date, none of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrowers to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, projected financial information
prepared by the Borrower or any of its Subsidiaries is only represented herein
as being based on good faith estimates and assumptions believed by such persons
to be reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
materially from the projected results.

Section 3.12Sanctions Laws and Regulations.  

(a)  None of the Company or its Subsidiaries, or to the best of its knowledge
any of its directors, officers, brokers or other agents acting or benefiting in
any capacity in connection with this Agreement, is a Designated Person.

-63-

 

--------------------------------------------------------------------------------

 

(b)   No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any applicable Sanctions Laws or
Regulations.

Section 3.13Federal Reserve Board Regulations.  None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board.  No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, the Regulations of the Board).

Section 3.14Subsidiaries.  As of the Closing Date, Schedule 3.14 sets forth the
name and jurisdiction of incorporation of each Material Subsidiary and, as to
each such Material Subsidiary, the percentage of each class of Equity Interests
owned by the Company and its other Subsidiaries.

Section 3.15Solvency.  As of the Closing Date, the Company and its Subsidiaries,
on a consolidated basis, are, and after giving effect to the incurrence of all
Loans and Obligations being incurred in connection herewith will be, Solvent.

Article IV

Conditions

Section 4.01Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02):

(a)The Administrative Agent (or its counsel) shall have received from each party
thereto either (i) a counterpart of this Agreement, the Subsidiary Guaranty, the
Closing Fee Letter and Notes in favor of each Lender requesting a Note at least
three (3) Business Days prior to the Closing Date signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement or
such Loan Document) that such party has signed a counterpart of this Agreement
or such Loan Document.

(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of each of Latham & Watkins LLP (US), CMS Derks Star Busmann N.V. and CMS
Cameron McKenna Nabarro Olswang LLP counsel for the Borrowers and the other Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent.  The Borrowers hereby request each such counsel to deliver such opinions.

(c)The Administrative Agent shall have received the following items from the
Borrowers:

(i)a certificate of good standing for each Loan Party (other than CooperVision
International and Cooper Kft) from the Secretary of State of the state of
organization of such Loan Party or comparable official of the jurisdiction of
its organization, if applicable, and a company registration extract of Cooper
Kft, in each case dated not more than thirty (30) days prior to the Closing
Date;

(ii)a copy of the formation document of each Loan Party, together with all
amendments thereto, certified as of a recent date by the appropriate
governmental officer in its

-64-

 

--------------------------------------------------------------------------------

 

jurisdiction of incorporation, if applicable, and for the avoidance of doubt
such certification shall not be applicable for the formation documents of
CooperVision International and Cooper Kft, and the most recent deed of
foundation of Cooper Kft, in each case dated not more than thirty (30) days
prior to the Closing Date and certified by an officer of such Loan Party;

(iii)incumbency certificates, executed by officers of each Loan Party (or in the
case of Cooper Kft, a power of attorney executed by the managing director of
Cooper Kft), which shall identify by name and title and bear the signature of
the Persons authorized to sign the Loan Documents on behalf of such Loan Party
(and to make borrowings hereunder on behalf of the Borrowers, in the case of the
Borrowers), upon which certificate or power of attorney, as applicable, the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrowers;

(iv)copies, certified by a Secretary or an Assistant Secretary of each Loan
Party (other than Cooper Kft for which such resolutions shall not be certified)
of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Borrowings provided for herein, with respect to the Borrowers, and the
execution, delivery and performance of the Loan Documents to be executed and
delivered by the Loan Parties;

(v)the most recent quarterly or annual financial statements of the Company; and

(vi)a Borrowing Request in accordance with Section 2.03.

(d)The Administrative Agent shall have received all fees (including the upfront
fees payable to the Lenders pursuant to the Closing Fee Letter and the fees
payable to the Administrative Agent or KeyBanc Capital Markets Inc. pursuant to
the Administrative Agent Fee Letter) and other amounts due and payable to the
Administrative Agent on or prior to the Closing Date, including, to the extent
invoiced at least 3 Business Days prior to the Closing Date, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrowers hereunder, or satisfactory evidence that such fees and amounts will be
paid out of the initial Borrowing hereunder.

(e)The Joint Lead Arrangers shall have received all fees payable to the Joint
Lead Arrangers pursuant to the Joint Lead Arranger Fee Letters or satisfactory
evidence that such fees will be paid out of the initial Borrowing hereunder.

(f)All Indebtedness under the Existing Credit Agreement, together with all
interest and all other amounts due and payable with respect thereto, shall be
paid in full, and the commitments in respect of such Indebtedness shall be
permanently terminated.

(g)The Administrative Agent and the Lenders shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender at least 7 days
prior to the Closing Date that it shall have reasonably determined is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the USA Patriot
Act.

(h)The Administrative Agent shall have received a copy of an amendment to the
Existing PNC Term Loan Agreement, including any related documentation, in form
and substance reasonably acceptable to the Administrative Agent.

-65-

 

--------------------------------------------------------------------------------

 

Section 4.02Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if such representation or warranty is qualified by Material Adverse Effect or
other materiality qualifier) on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (except to the extent that any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

Article V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated, in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:

Section 5.01Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent and each Lender:

(a)within 100 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of income, retained earnings
and cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification, commentary or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b)within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of income retained earnings and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

-66-

 

--------------------------------------------------------------------------------

 

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (each, a
“Compliance Certificate”), in substantially the form of Exhibit B,
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with the applicable
Financial Covenants;

(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, and/or distributed by the Company to its
shareholders generally, as the case may be; and

(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided that the
Company shall not be required to deliver confidential information consisting of
trade secrets or other proprietary or competitively sensitive information
relating to the Company or any of its Subsidiaries and their respective
businesses and not constituting financial information.

(f)Any financial statements required to be delivered pursuant to Section 5.01(a)
or 5.01(b) above and any information required to be delivered pursuant to
Section 5.01(d) above shall be deemed to have been furnished to the
Administrative Agent on the date that such financial statement or other
information is posted on the SEC’s website at www.sec.gov or the website for the
Company.

Section 5.02Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice,
after an Authorized Officer becomes aware of such event, of the following
events:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit, investigation or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Company or any Affiliate (or any adverse change or development in any such
action, suit, investigation or proceeding) thereof that, in the good faith
judgment of the Company, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d)any other development (including the incurrence or imposition of
Environmental Liability) that, in the good faith judgment of the Company,
results in, or could reasonably be expected to result in, a Material Adverse
Effect; and

(e)solely to the extent that any Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, any change in the information
provided in any Beneficial Ownership Certification that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification.

Each notice delivered under clauses (a) through (d) of this Section 5.02 shall
be accompanied by a statement of a Financial Officer or other executive officer
of the Company setting forth the details of the

-67-

 

--------------------------------------------------------------------------------

 

event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

Section 5.03Existence; Conduct of Business. Each Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent any failure to do so by a Subsidiary could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.  

Section 5.04Payment of Obligations. Each Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Borrower or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make such payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 5.05Maintenance of Properties; Insurance. Each Borrower will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except to the extent any failure to do so could not reasonably be
expected to result in a Material Adverse Effect.  Each Borrower will, and will
cause each of its Subsidiaries to, maintain insurance coverage by such insurers
and in such forms and amounts and against such risks as are generally consistent
with the insurance coverage maintained by such Borrower and its Subsidiaries as
of the Closing Date, or are of such types and amounts as are customarily carried
by Persons engaged in the same or similar business as the Borrowers and their
Subsidiaries.

Section 5.06Books and Records; Inspection Rights. Each Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. Each Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however, that without the express prior written approval of each
Borrower, no such inspection shall include any intrusive (i.e., “Phase II”)
environmental investigations or collection of samples of any environmental media
(including air, soil, groundwater, surface water, wastewaters, or building
materials); provided further, however that (i) unless an Event of Default has
occurred and is continuing, the Administrative Agent and the Lenders shall be
limited to one such visit or inspection in each calendar year and such visit or
inspection shall be at the sole cost and expense of the Administrative Agent or
applicable Lenders (except that the Administrative Agent may make one such visit
during each fiscal year and the reasonable cost and expense thereof shall be
borne by the Company) and (ii) in respect of any such discussions with any
independent accountants, the Company or such Subsidiary, as the case may be,
shall have received reasonable advance notice thereof and a reasonable
opportunity to participate therein and the Administrative Agent shall have
executed a customary non-reliance letter requested by such independent
accountants.

Section 5.07Compliance with Laws. Each Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including Environmental
Laws, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  

-68-

 

--------------------------------------------------------------------------------

 

Section 5.08Use of Proceeds and Letters of Credit.

(a)On the Closing Date, (i) the proceeds of the Term Loans incurred on the
Closing Date will be used to repay at least 50% of the Indebtedness outstanding
pursuant to the Existing DNB Term Loan Agreement and (ii) the proceeds of the
Revolving Loans incurred on the Closing Date will be used (A) first, to
refinance and repay in full all Indebtedness outstanding pursuant to the
Existing Credit Agreement, (B) second, to repay a portion of the Indebtedness
outstanding pursuant to the Existing DNB Term Loan Agreement in an amount equal
to the Closing Date Revolver Prepayment Amount and (C) third, in accordance with
Section 5.08(b).

(b)On and after the Closing Date, the proceeds of the Loans will be used only
for, and Letters of Credit will be issued only to support, (i) the repayment of
existing Indebtedness of the Company and its Subsidiaries and (ii) general
corporate purposes of the Borrowers, including, but not limited to, the funding
of acquisitions, investments, redevelopments, expansions, renovations,
construction, capital expenditures and working capital needs.

(c)No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

Section 5.09Additional Subsidiary Guarantors.  Within fifty-five (55) days (or
such longer period to which the Administrative Agent may agree in its sole
discretion) after any Subsidiary of the Company that is not already a party to
the Subsidiary Guaranty qualifies as a Domestic Subsidiary (but excluding any
Excluded Subsidiary), the Company will cause such Domestic Subsidiary to deliver
to the Administrative Agent, a Guaranty Supplement (as defined in the Subsidiary
Guaranty), duly executed by such Subsidiary, pursuant to which such Domestic
Subsidiary joins in the Subsidiary Guaranty as a guarantor
thereunder.  Notwithstanding anything to the contrary in any Loan Document, no
Excluded Subsidiary will be required to be a Subsidiary Guarantor, but the
Borrower may, in its sole and absolute discretion, cause any Excluded Subsidiary
to become a “Subsidiary Guarantor” and a “Loan Party” by causing such Excluded
Subsidiary to comply with the requirements set forth in this Section 5.09 as if
it were subject thereto.

Article VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full and all Letters of Credit have expired or terminated, in each
case, without any pending draw,  and all LC Disbursements shall have been
reimbursed, each Borrower covenants and agrees with the Lenders that:

Section 6.01Changes in Business.  No Borrower nor any of its Subsidiaries will
engage to any material extent in any business if, as a result, the general
nature of the business, taken on a consolidated basis, which would then be
engaged in by such Borrower and its Subsidiaries, would be substantially changed
from the general nature of the business engaged in by such Borrower and its
Subsidiaries on the Closing Date or any business reasonably related,
complementary, ancillary or incidental thereto or a reasonable extension,
development or expansion thereof.

Section 6.02Consolidation, Merger, Asset Sales, etc.  No Borrower will, nor will
permit any Subsidiary to, (i) wind up, liquidate or dissolve its affairs, (ii)
enter into any Asset Sale or (iii) merge or consolidate with or into any other
Person, except that each of the following shall be permitted:

-69-

 

--------------------------------------------------------------------------------

 

(a)(i) the merger, consolidation or amalgamation of (x) any Subsidiary of the
Company with or into the Company, provided the Company is the surviving or
continuing or resulting corporation; (y) any Subsidiary of the Company with or
into any Borrower or any Subsidiary Guarantor, provided that the surviving or
continuing or resulting corporation is a Borrower or a Subsidiary Guarantor; or
(z) any Subsidiary (other than any Loan Party) of the Company with or into any
other Subsidiary (other than any Loan Party) of the Company or (ii) the sale,
lease, transfer or disposition of any property or assets of the Company or any
of its Subsidiaries to the Company or any direct or indirect wholly-owned
Subsidiary of the Company;

(b)dispositions of cash and cash equivalent investments;

(c)the voluntary dissolution or liquidation of any Subsidiary (i) that is not a
Material Subsidiary or (ii) if the Company determines in good faith that such
dissolution or liquidation is in the best interest of the Company and is not
materially disadvantageous to the Lenders;

(d)(i) any sales, transfers or other dispositions of inventory, or obsolete,
worn-out or excess furniture, fixtures, equipment or other property, real or
personal, tangible or intangible, or property or assets that are no longer used
or useful in the business of the Company or its Subsidiaries, in each case in
the ordinary course of business; (ii) any Event of Loss; (iii) dispositions of
any assets acquired in connection with any Acquisition that is consummated after
the Closing Date; provided that such disposition is consummated within three
years of such Acquisition; and (iv) dispositions required by any Governmental
Authority in connection with such Governmental Authority’s approval of such
Acquisition or otherwise necessary or advisable to comply with any applicable
law or regulation or any order of any Governmental Authority;

(e)any other Asset Sale, provided that (i) at the time of such Asset Sale, no
Event of Default shall exist or would result from such Asset Sale and (ii)
immediately after giving effect to such Asset Sale, the Company would be in
compliance on a Pro Forma Basis with the Financial Covenants; and

(f)the Company or any Subsidiary may make any Acquisition; provided that, in the
case of any Acquisition made by the Company, the Company shall be the surviving
or continuing or resulting corporation of such Acquisition.

Section 6.03Liens.  No Borrower will, nor will permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets of any kind of such Borrower or any such Subsidiary
whether now owned or hereafter acquired, except that the foregoing shall not
apply to:

(a)any Standard Permitted Lien;

(b)Liens in existence on the Closing Date and, to the extent in respect of
obligations in excess of $25,000,000, set forth on Schedule 6.03 hereto and
extensions or renewals of such Liens, so long as such Liens being extended or
renewed do not extend to any other property or assets other than proceeds and
replacements and the aggregate principal amount of Indebtedness secured by such
Liens is not increased (except as contemplated by Section 6.04(b));

(c)Liens (i) that are placed upon fixed or capital assets, acquired, constructed
or improved by such Borrower or any Subsidiary, provided that (A) such Liens
only secure Indebtedness permitted by Section 6.04(f)(A)(ii), (B) such Liens and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement,

-70-

 

--------------------------------------------------------------------------------

 

and (C) such Liens shall not apply to any other property or assets of such
Borrower or any Subsidiary; or (ii) arising out of the refinancing, extension,
renewal or refunding of any Indebtedness secured by any such Liens, provided
that the principal amount of such Indebtedness is not increased (except as
contemplated by Section 6.04(f)) and such Indebtedness is not secured by any
additional assets other than proceeds and replacements;

(d)Liens (i) securing Indebtedness permitted pursuant to Sections 6.04(f)(A)(i)
or (ii) arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Liens, provided that the principal amount of
such Indebtedness is not increased (except as contemplated by Section 6.04(f))
and such Indebtedness is not secured by any additional assets other than
proceeds and replacements;

(e)vendor Liens granted in the ordinary course of business in connection with
the customary terms for purchase of materials, supplies and equipment;

(f)(i) any Lien granted pursuant to the Loan Documents securing any of the
Obligations or any obligations under any Hedge Agreement permitted pursuant to
Section 6.04(h) and (ii) Liens arising in connection with any margin posted
related to Hedge Agreements permitted pursuant to Section 6.04(e);

(g)Liens existing on property at the time of the acquisition thereof by the
Company or any Subsidiary, provided that such Lien was not created in
contemplation of such acquisition;

(h)Liens with respect to any accounts and related rights and assets subject to
purchase pursuant to any Permitted Securitization Transaction;

(i)Liens securing Indebtedness of a Loan Party under any capital markets or
private placement debt agreement (including any agreements with respect to
convertible debt securities) or bilateral or syndicated loan agreement; provided
that Liens have been or will be substantially simultaneously granted to secure
the Obligations on an equal and ratable basis pursuant to appropriate security
documents, and subject to an intercreditor agreement, in each case, reasonably
acceptable to the Administrative Agent and the Company;

(j)Liens securing Indebtedness of any Subsidiary owed to the Company or any
other Loan Party; and

(k)in addition to any Lien permitted pursuant to any of the foregoing subparts,
Liens securing other obligations of the Company or any of its Subsidiaries, so
long as at the time of and after giving effect to the incurrence of such
obligations, the aggregate principal amount of (x) all such obligations secured
by Liens permitted pursuant to this clause (k), (y) all Indebtedness of
Subsidiaries that are not a Borrower or Subsidiary Guarantor incurred pursuant
to Section 6.04(g) and (z) all Indebtedness permitted pursuant to Section
6.04(m), when taken together (without duplication in the case of Indebtedness
secured by Liens permitted pursuant to this clause (k)), does not at any time
exceed an amount equal to the greater of $1,000,000,000 and 15% of Consolidated
Total Assets.

Section 6.04Indebtedness of Non-Loan Party Subsidiaries.  No Borrower will
permit any of its Subsidiaries that is not a Borrower or a Subsidiary Guarantor
to, contract, create, incur, assume or suffer to exist any Indebtedness, except:

(a)Indebtedness incurred under this Agreement and the other Loan Documents;

-71-

 

--------------------------------------------------------------------------------

 

(b)(A) Indebtedness outstanding on the Closing Date and, to the extent in
respect of obligations in excess of $25,000,000, set forth on Schedule 6.04
hereto and (B) any refinancing, extension, renewal or refunding of any such
Indebtedness not involving an increase in the principal amount thereof except
(i) by an amount equal to a reasonable premium or other reasonable amount paid,
and fees and expenses reasonably incurred, in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder and/or
(ii) to the extent that any such increase is permitted to be incurred under any
other clause of this Section 6.04;

(c)(A) Indebtedness assumed in connection with any Acquisition, provided that
(i) such Indebtedness was not incurred in contemplation of such Acquisition,
(ii) no Default or Event of Default shall then exist or at the time such
Indebtedness is assumed will exist and (iii) the Company shall be in compliance
with the Financial Covenants both immediately before and after giving effect to
the assumption of such Indebtedness on a Pro Forma Basis and (B) any
refinancing, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof except (i) by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and/or (ii) to
the extent that any such increase is permitted to be incurred under any other
clause of this Section 6.04;

(d)Indebtedness owed to the Company or any of its Subsidiaries;

(e)Indebtedness of such Subsidiaries under or in support of Hedge Agreements,
provided such Hedge Agreements have been entered into in the ordinary course of
business and not for speculative purposes;

(f)(A) Indebtedness (i) consisting of Capital Lease Obligations or (ii) incurred
in connection with the acquisition, construction or improvement of fixed or
capital assets secured by Liens permitted pursuant to Section 6.03(c) hereof and
(B) any refinancing, extension, renewal or refunding of any such Indebtedness
not involving an increase in the principal amount thereof except (i) by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and/or (ii) to
the extent that any such increase is permitted to be incurred under any other
clause of this Section 6.04;

(g)Indebtedness of any special purpose entity created or acquired in connection
with, or which issues Indebtedness in connection with, a Permitted
Securitization Transaction, provided that the aggregate amount of all such
Indebtedness outstanding at any time pursuant to this clause (g) shall not
exceed $200,000,000;

(h)any Guaranty Obligations of any Subsidiary of the Company in favor of the
Administrative Agent, the Issuing Bank and the Lenders and any other Credit
Party in respect of any Designated Hedge Agreement;

(i)Indebtedness incurred or arising from or as a result of agreements providing
for indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(j)any Guaranty Obligations of any Subsidiary of the Company with respect to
Indebtedness incurred pursuant to Section 6.04(m);

-72-

 

--------------------------------------------------------------------------------

 

(k)Indebtedness in connection with overdue accounts payable, which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP;

(l)Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
and

(m)additional Indebtedness of any Subsidiary that is not a Loan Party, so long
as at the time of and after giving effect to the incurrence of such
Indebtedness, the aggregate principal amount of (i) all such Indebtedness
permitted pursuant to this clause (m), (ii) all Indebtedness of Subsidiaries
that are not a Borrower or Subsidiary Guarantor incurred pursuant to Section
6.04(g) and (iii) all obligations secured by Liens permitted pursuant to Section
6.03(k), when taken together (without duplication in the case of Liens securing
Indebtedness permitted pursuant to this clause (m)), does not at any time exceed
an amount equal to the greater of $1,000,000,000 and 15% of Consolidated Total
Assets.

Section 6.05[Reserved.]

Section 6.06Financial Covenants.

(a)Total Leverage Ratio.  The Company will not permit the Total Leverage Ratio
as of the last day of any Testing Period of the Company, beginning with the
fiscal quarter ending April 30, 2020, to exceed the Maximum Total Leverage
Ratio.

(b)Interest Coverage Ratio.  The Company will not permit the Interest Coverage
Ratio as of the last day of any Testing Period of the Company, beginning with
the fiscal quarter April 30, 2020, to be less than 3.00 to 1.00.

Section 6.07[Reserved.]

Section 6.08Transactions with Affiliates.  No Borrower will, nor will it permit
any Subsidiary to, enter into any transaction or series of transactions with any
Affiliate (other than transactions between or among the Company and/or any of
the Company’s Subsidiaries and not involving any other Affiliate) other than
upon fair and reasonable terms no less favorable to such Borrower or such
Subsidiary than would be obtained in a comparable arm’s-length transaction with
a Person other than an Affiliate, except (i) sales of goods to an Affiliate for
use or distribution outside the United States that in the good faith judgment of
such Borrower comply with any applicable legal requirements of the Code, or (ii)
agreements and transactions with and payments to officers, directors and
shareholders that are either (A) entered into in the ordinary course of business
and not prohibited by any of the provisions of this Agreement, or (B) entered
into outside the ordinary course of business, approved by the directors or
shareholders of such Borrower, and not prohibited by any of the provisions of
this Agreement or in violation of any law, rule or regulation.

Section 6.09Sanctions Laws and Regulations. (a)  No Borrower shall, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity (i) to fund any activities or business of or with any Designated
Person, or in any Sanctioned Country that would result in a violation of any
Sanctions Laws and Regulations by any party to this Agreement or (ii) in any
other manner that would result in a violation of any Sanctions Laws and
Regulations by any party to this Agreement.

-73-

 

--------------------------------------------------------------------------------

 

(b)None of the funds or assets of any Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or Sanctioned Countries in violation of
any Sanctions Laws and Regulations.

Article VII

Events of Default

Section 7.01Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a)any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Loan Party in or in connection with this Agreement and the
other Loan Documents or any amendment or modification hereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made;

(d)any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
any Borrower) or 5.08 or in Article VI;

(e)any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent or
the Required Lenders to the Company;

(f)any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g)(i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) without limitation of the foregoing, any default in any payment obligation
under a Designated Hedge Agreement that continues after the applicable grace
period, if any, specified in such Designated Hedge Agreement or any other
agreement or instrument relating thereto, to the extent the termination value of
such Designated Hedge Agreement is greater than the greater of $150,000,000 and
6% of Consolidated Total Tangible Assets;

-74-

 

--------------------------------------------------------------------------------

 

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Borrower or Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j)any Borrower or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k)any Borrower or any Material Subsidiary shall fail within sixty (60) days to
pay, bond or otherwise discharge any judgments or orders for the payment of
money (not covered by insurance as to which the insurer has been notified of
such judgment or order and does not dispute payment) in an amount which, when
added to all other such judgments or orders outstanding against any Borrower or
any Material Subsidiary would exceed $150,000,000 in the aggregate, which have
not been stayed on appeal or otherwise appropriately contested in good faith;

(l)any Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate), in each case in writing, any Loan Document to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, the Subsidiary Guaranty or any other Loan
Document; or this Agreement, the Subsidiary Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof);

(m)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(n)a Change in Control shall occur;

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any

-75-

 

--------------------------------------------------------------------------------

 

event with respect to a Borrower described in clause (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.

Section 7.02Distribution of Payments after Default.  In the event that following
the occurrence or during the continuance of any Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Loan Documents, such monies shall be
distributed for application as follows:

(a)First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

(b)Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;

(c)Third, to pay interest then due and payable on the Loans and unreimbursed LC
Disbursements ratably;

(d)Fourth, (i) to prepay principal on the Loans and unreimbursed LC
Disbursements ratably and (ii) to pay the amounts due to Designated Hedge
Creditors under Designated Hedge Agreements subject to confirmation by the
Administrative Agent that any calculations of termination or other payment
obligations are being made in accordance with normal industry practice;

(e)Fifth, to pay an amount to the Administrative Agent equal to one hundred
percent (100%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unreimbursed LC Disbursements, to be
held as cash collateral for such Obligations;

(f)Sixth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents; and

(g)Seventh, to the payment of any other Obligation due to the Administrative
Agent or any Lender.

Article VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

-76-

 

--------------------------------------------------------------------------------

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrowers or
any Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Company, so long as no Event of Default exists, to appoint a successor. If no
successor

-77-

 

--------------------------------------------------------------------------------

 

shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Affiliates in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Article IX

Guaranty

Section 9.01Guaranty by the Company.  The Company hereby unconditionally
guarantees, for the benefit of the Credit Parties, all of the following
(collectively, the “Company Guaranteed Obligations”):  (a) all Loans and all
other Obligations owing at any time by any Borrower (other than the Company),
(b) all reimbursement obligations with respect to Letters of Credit issued for
the benefit of any Loan Party or any Subsidiary (other than the Company) under
this Agreement, and (c) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing owing by any Borrower (other than the Company) or any
Subsidiary of the Company under any Designated Hedge Agreement or any other
document or agreement executed and delivered in connection therewith to any
Designated Hedge Creditor, in each case, other than any Excluded Swap
Obligations, and in all cases under subparts (a), (b) or (c) above, whether now
existing, or hereafter incurred or arising, including any such interest or other
amounts incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code).  Upon failure by any Loan Party to pay
punctually any of the Company Guaranteed Obligations, the Company shall
forthwith on demand by the Administrative Agent pay the amount not so paid at
the place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.

-78-

 

--------------------------------------------------------------------------------

 

Section 9.02Guaranty Unconditional.  The obligations of the Company under this
Article IX shall be irrevocable, unconditional and absolute and, without
limiting the generality of the foregoing shall not be released, discharged or
otherwise affected by the occurrence, one or more times, of any of the
following:

(a)any extension, renewal, settlement, compromise, waiver or release in respect
to the Company Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

(b)any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to the Company Guaranteed Obligations;

(c)any release, non-perfection or invalidity of any direct or indirect security
for the Company Guaranteed Obligations under any agreement or instrument
evidencing or relating to any of the Company Guaranteed Obligations;

(d)any change in the corporate existence, structure or ownership of any Loan
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Loan Party or other Subsidiary or its assets or
any resulting release or discharge of any obligation of any Loan Party or other
Subsidiary contained in any agreement or instrument evidencing or relating to
any of the Company Guaranteed Obligations;

(e)the existence of any claim, set-off or other rights which the Company may
have at any time against any other Loan Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;

(f)any invalidity or unenforceability relating to or against any other Loan
Party for any reason of any agreement or instrument evidencing or relating to
any of the Company Guaranteed Obligations, or any provision of applicable law or
regulation purporting to prohibit the payment by any Loan Party of any of the
Company Guaranteed Obligations, or any decree or order prohibiting any Loan
Party from paying, or releasing or discharging the obligation of any Loan Party
to pay, any of the Company Guaranteed Obligations; or

(g)any other act or omission of any kind by any other Loan Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of any Borrowers’ obligations under this Section,
all of which the Company hereby unconditionally waives to the fullest extent
permitted by law, other than the payment in full of all Company Guaranteed
Obligations (other than amounts in respect of indemnification, expense
reimbursement, tax gross-up or contingent obligations in each case that are
owing and with respect to which no claim has been made).

Section 9.03Waivers.  The Company unconditionally waives, to the extent
permitted under any applicable law now or hereafter in effect, insofar as its
obligations under this Article IX are concerned, (a) notice of any of the
matters referred to in Section 9.02, (b) all notices required by statute, rule
of law or otherwise to preserve any rights against the Company hereunder,
including, without limitation, any demand, presentment, proof or notice of
dishonor or non-payment of any of the Company Guaranteed Obligations, notice of
acceptance of the provisions of this Article IX, notice of the incurrence of any
of the Company Guaranteed Obligations, notice of any failure on the part of any
Loan  Party, any of their Subsidiaries or Affiliates, or any other Person, to
perform or comply with any term or provision of the Credit Agreement, any other
Loan Document or any other agreement or instrument to which the

-79-

 

--------------------------------------------------------------------------------

 

such Loan Party or any other Person is a party, or notice of the commencement of
any proceeding against any other Person or its any of its property or assets,
(c) any right to the enforcement, assertion or exercise against any Loan Party
or against any other Person or any collateral of any right, power or remedy
under or in respect of the Credit Agreement, any other Loan Document or any
other agreement or instrument, and (d) any requirement that any such Loan Party
be joined as a party to any proceedings against the Company or any other Person
for the enforcement of any term or provision of the Credit Agreement, the other
Loan Documents, the provisions of this Article IX or any other agreement or
instrument.

Section 9.04Company Obligations to Remain in Effect; Restoration.  The Company’s
obligations under this Article shall remain in full force and effect until the
Commitments shall have terminated, and the principal of and interest on the
Notes and other Company Guaranteed Obligations, and all other amounts payable by
the Borrowers, any other Loan Party or other Subsidiary, under the Loan
Documents or any other agreement or instrument evidencing or relating to any of
the Company Guaranteed Obligations (other than amounts in respect of
indemnification, expense reimbursement, tax gross-up or contingent obligations,
in each case that are owing and with respect to which no claim has been made),
shall have been paid in full. If at any time any payment of any of the Company
Guaranteed Obligations is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of such Loan Party, the
Company’s obligations under this Article IX with respect to such payment shall
be reinstated at such time as though such payment had been due but not made at
such time.

Section 9.05Waiver of Acceptance, etc.  The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any other Loan Party or any other Person, or against any
collateral or guaranty of any other Person.

Section 9.06Subrogation.  Until the payment in full of all of the Obligations
(other than amounts in respect of indemnification, expense reimbursement, tax
gross-up or contingent obligations, in each case that are owing and with respect
to which no claim has been made) and the termination of the Commitments
hereunder, the Company shall have no rights, by operation of law or otherwise,
upon making any payment under this section to be subrogated to the rights of the
payee against any other Loan Party with respect to such payment or otherwise to
be reimbursed, indemnified or exonerated by any such Loan Party in respect
thereof.

Section 9.07Effect of Stay.  In the event that acceleration of the time for
payment of any amount payable by any Loan Party under any of the Company
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Loan Party, all such amounts otherwise subject to acceleration under the
terms of any applicable agreement or instrument evidencing or relating to any of
the Company Guaranteed Obligations shall nonetheless be payable by the Company
under this Article IX forthwith on demand by the Administrative Agent.

Section 9.08Keepwell.  The Company, to the extent it is a Qualified ECP
Guarantor, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by any
other Loan Party to honor all of its obligations under this Article IX in
respect of Designated Hedge Agreements (provided, however, that the Company
shall only be liable under this Section 9.08 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 9.08, or otherwise under this Article IX, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of the Company under this Section 9.08 shall
remain in full force and effect until payment in full of all of the Obligations
and the termination of the Commitments hereunder.  The Company intends that this
Section 9.08 constitute, and this Section 9.08 shall be deemed to constitute, a
“keepwell,

-80-

 

--------------------------------------------------------------------------------

 

support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Article X

Miscellaneous

Section 10.01Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)if to a Borrower, to it (in the case of any Borrower other than the Company,
c/o the Company) at 6101 Bollinger Canyon Road, Suite 500, San Ramon, California
94583, Attention:  ### (Telecopier No. ###);

(ii)if to any other Loan Party, to it, c/o the Company, 6101 Bollinger Canyon
Road, Suite 500, San Ramon, California 94583, Attention:  ### (Telecopier No.
###);

(iii)if to the Administrative Agent, to KeyBank National Association at 4900
Tiedeman Road; Mail Code: OH-01-49-0362, Brooklyn, Ohio 44144, Attention: ###
(Facsimile No. ###);

(iv)if to the Issuing Bank, to KeyBank National Association at 4900 Tiedeman
Road; Mail Code: OH-01-49-0114, Brooklyn, Ohio 44144, Attention: ### (Facsimile
No. ###);

(v)if to the Swingline Lender, to KeyBank National Association at 4900 Tiedeman
Road; Mail Code: OH-01-49-0114, Brooklyn, Ohio 44144, Attention: ### (Facsimile
No. ###); and

(vi)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the

-81-

 

--------------------------------------------------------------------------------

 

intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d)Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower or the other Loan Parties, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

Section 10.02Waivers; Amendments. (a)  No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the

-82-

 

--------------------------------------------------------------------------------

 

Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Subject to Section 2.20(b), neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Company and the Required Lenders or by the
Company and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(a) or (c) or
Section 7.02 in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the  written consent of each Lender, (vi)
reduce the percentage specified in the definition of “Required Facility Lenders”
with respect to any Facility without the written consent of all Lenders under
such Facility, (vii) release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty (except for (x) any release of a Subsidiary Guarantor
that becomes an Excluded Subsidiary or (y) any release permitted by the terms of
Section 22 of the Subsidiary Guaranty, which release, in each case, shall be
permitted without the need for any consent or approval of any Lender), in each
case, without the written consent of each Lender, or (viii) (A) amend the
provisions of Sections 2.06(c) or 2.06(j) requiring the Revolving Borrowers to
provide cash collateral for Letters of Credit outstanding after the Revolving
Maturity Date or (B) release such cash collateral, in each case, without the
consent of each Revolving Lender; provided further that (x) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, (y) the consent of the Required Facility
Lenders of a Facility shall be required for any amendment, waiver or
modification that adversely affects the rights of such Facility in a manner
different than such amendment, waiver or modification affects the other
Facility, and (z) no such agreement shall amend or modify Section 2.20 without
the prior written consent of the Administrative Agent, the Swingline Lender and
the Issuing Bank.

Section 10.03Expenses; Indemnity; Damage Waiver. (a)  The Company shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers and their Affiliates, including the reasonable
fees, charges and disbursements of one outside counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, the Issuing Bank and the Lenders (which shall be limited
to one outside counsel and, if necessary, one local counsel in each appropriate
jurisdiction and, solely in the case of a conflict of interest, one special
conflicts counsel to all affected Indemnitees, taken as a whole), in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such

-83-

 

--------------------------------------------------------------------------------

 

out-of pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)Each Borrower (severally and not jointly in the case of each Borrower other
than the Company) shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee (or any of its Related Parties) or from the material breach by such
Indemnitee (or any of its Related Parties) of its obligations under the Loan
Documents or (y) result from a dispute solely among Indemnitees (other than any
claims against an Indemnitee in its capacity or in fulfilling its role as the
Administrative Agent, Joint Lead Arranger or similar role under the Loan
Documents) and not arising out of any act or omission by either Borrower or any
of its Affiliates. This Section 10.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(c)To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Pro-Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.  To the extent that any Borrower
fails to pay any amount required to be paid by it to the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Revolving
Lender severally agrees to pay to the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Revolving Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Issuing Bank or the Swingline Lender in its capacity as
such.

(d)To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this clause (d) shall relieve the Borrowers
of any obligation they may have to indemnify an Indemnitee

-84-

 

--------------------------------------------------------------------------------

 

against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.04Successors and Assigns. (a)  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A)the Revolving Borrowers or the Term Loan Borrower, as applicable, provided
that, the applicable Borrowers shall be deemed to have consented to an
assignment unless the Company shall have objected thereto by written notice to
the Administrative Agent within five (5) Business Days after having received
notice thereof; provided further that no consent of any Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing at the time of such assignment, any other assignee,
but the Administrative Agent shall nonetheless send notice of such assignment to
the Company;

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment and (y) all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund;

(C)  the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

(D)  the Swingline Lender, provided, that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s

-85-

 

--------------------------------------------------------------------------------

 

Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Revolving Borrowers or the Term Loan Borrower, as applicable, and the
Administrative Agent otherwise consent, provided that no such consent of the
applicable Borrowers shall be required if an Event of Default under Section
7.01(a), (b), (h) or (i) has occurred and is continuing at the time of such
assignment;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of only one Facility;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Borrowers, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

-86-

 

--------------------------------------------------------------------------------

 

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), Section 2.06(d),
Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more Persons (other than a Defaulting Lender, the Company or any of its
Affiliates, a Competitor or a natural Person) (a “Participant”), in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrowers, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such

-87-

 

--------------------------------------------------------------------------------

 

Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 10.05Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.06Counterparts; Integration; Effectiveness; Electronic Execution. (a)
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

-88-

 

--------------------------------------------------------------------------------

 

Section 10.07Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers against
any of and all the obligations of the Borrowers now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

Section 10.09Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

(c)Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(e)Each Revolving Borrower that is a Foreign Subsidiary (a “Foreign Borrower”)
agrees that service of process in any action or proceeding brought in the State
of New York may be made upon the Company, and each such Foreign Borrower
confirms and agrees that the Company has been duly and irrevocably appointed as
its agent and true and lawful attorney-in-fact in its name, place and stead to
accept such service.  Nothing herein shall in any way be  deemed to limit the
ability of the Administrative Agent to serve any such process in any other
manner permitted by applicable law or to obtain jurisdiction over any Foreign
Borrower in such other jurisdictions, and in such manner, as may be permitted by
applicable law.

-89-

 

--------------------------------------------------------------------------------

 

Section 10.10WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and its obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than a Borrower. For the
purposes of this Section, “Information” means all information received from a
Borrower relating to the Borrowers or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by a Borrower;
provided that, in the case of information received from a Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 10.13Material Non-Public Information.

(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 10.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

-90-

 

--------------------------------------------------------------------------------

 

(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
A BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.14Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.15Judgment Currency.  If the Administrative Agent, on behalf of the
Lenders, obtains a judgment or judgments against a Borrower in a Designated
Foreign Currency, any Dollar denominated obligations of such Borrower in respect
of any sum adjudged to be due to the Administrative Agent or the Lenders
hereunder or under the Notes (the “Judgment Amount”) shall be discharged only to
the extent that, on the Business Day following receipt by the Administrative
Agent of the Judgment Amount in the Designated Foreign Currency, the
Administrative Agent, in accordance with normal banking procedures, may purchase
dollars with the Judgment Amount in such Designated Foreign Currency.  If the
amount of dollars so purchased is less than the amount of dollars that could
have been purchased with the Judgment Amount on the date or dates the Judgment
Amount (excluding the portion of the Judgment Amount which has accrued as a
result of the failure of such Borrower to pay the sum originally due hereunder
or under the Notes when it was originally due hereunder or under the Notes) was
originally due and owing (the “Original Due Date”) to the Administrative Agent
or the Lenders hereunder or under the Notes (the “Loss”), each applicable
Borrower agrees as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or such Lender, as the case may be,
against the Loss, and if the amount of dollars so purchased exceeds the amount
of dollars that could have been purchased with the Judgment Amount on the
Original Due Date, the Administrative Agent or such Lender agrees to remit such
excess to the Borrowers.  

Section 10.16USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Act.

Section 10.17No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other

-91-

 

--------------------------------------------------------------------------------

 

modification hereof or of any other Loan Document), each Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Joint Lead Arrangers, and the Lenders are arm’s-length
commercial transactions between the Borrowers and their Affiliates, on the one
hand, and the Administrative Agent, the Joint Lead Arrangers, and the Lenders,
on the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Administrative Agent, each Joint Lead Arranger and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Joint Lead Arranger nor any Lender has any obligation to such Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent, any Joint Lead Arranger,
nor any Lender has any obligation to disclose any of such interests to such
Borrower or its Affiliates.  To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, any Joint Lead Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 10.18Several Liability of Certain Borrowers.  Notwithstanding anything
in this Agreement or any other Loan Document to the contrary, the Obligations of
(x) each of CooperVision International, Cooper Netherlands and Cooper Kft
hereunder and (y) each Additional Revolving Borrower hereunder, in each case,
shall be several (and not joint) and each of CooperVision International, Cooper
Netherlands and Cooper Kft and each Additional Revolving Borrower shall only be
liable for any Loans and any other Obligations incurred directly by it and shall
not be liable for any of the Obligations of the Company or any other Loan Party
hereunder.  The foregoing shall not in any way limit the guaranty obligations of
the Company pursuant to Article IX hereof or the guaranty obligations of any
Subsidiary Guarantor under the Subsidiary Guaranty.

Section 10.19Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other

-92-

 

--------------------------------------------------------------------------------

 

instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

The provisions of this Section 10.19 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

Section 10.20Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 10.20, the following terms have the following
meanings:

 



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



“Covered Entity” means any of the following:

 



(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 



(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

-93-

 

--------------------------------------------------------------------------------

 

 



(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 



“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 10.21Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute”, “signed,” “signature,” and words
of like import in or related to any Loan Document or other document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
Borrowing Requests, guaranties, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

[Signature pages follow]

 

-94-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE COOPER COMPANIES, INC., as a Revolving Borrower and as Term Loan Borrower

 

By:_/s/ Brian G. Andrews ________________

Name: Brian G. Andrews

Title: Senior Vice President, Chief Financial Officer & Treasurer

 

COOPER HOLDING COMPANY LLC,

acting in its capacity as General Partner of

COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, as a Revolving Borrower

 

By:_/s/ Brian G. Andrews ________________

Name: Brian G. Andrews

Title: Manager

 

COOPERSURGICAL NETHERLANDS B.V., as a Revolving Borrower

 

By:_/s/ E. Langemeji___/s/ AM Cuhulen______

Name: E. Langemeji            AM Cuhulen

Title: Manager A

 

By:_/s/ Brian G. Andrews ________________

Name: Brian G. Andrews

Title: Manager B

 

COOPERVISION HOLDING KFT., as a Revolving Borrower

 

By:_/s/ Agostino Ricupati ________________

Name: Agostino Ricupati

Title: Managing Director

 

 




 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION, as a Lender, the Swingline Lender, the Issuing
Bank and the Administrative Agent

 

By:_/s/ Marianne T. Meil__________________

Name: Marianne T. Meil

Title: Senior Vice President

 




 

--------------------------------------------------------------------------------

 

Mizuho Bank, Ltd., as a Lender

 

By:_/s/ Tracy Rahn______________________

Name: Tracy Rahn

Title: Executive Director




 

--------------------------------------------------------------------------------

 

PNC Bank National Association, as a Lender

 

By:_/s/ Dawn Kondrat_____________________

Name: Dawn Kondrat

Title: Senior Vice President

 




 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as a Lender

 

By:_/s/ Robb Gass_______________________

Name: Robb Gass

Title: Managing Director




 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

By:_/s/ Andrea Chen______________________

Name: Andrea Chen

Title: Managing Director




 

--------------------------------------------------------------------------------

 

TD Bank, N.A., as a Lender

 

By:_/s/ Shannon Batchman_________________

Name: Shannon Batchman

Title: Senior Vice President




 

--------------------------------------------------------------------------------

 

Bank of the West, as a Lender

 

By:_/s/ Adriana Collins____________________

Name: Adriana Collins

Title: Director




 

--------------------------------------------------------------------------------

 

Citizens Bank, N.A., as a Lender

 

By:_/s/ James P. Harbeson_________________

Name: James P. Harbeson

Title: Director




 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as a Lender

 

By:_/s/ Tom Priedman_____________________

Name: Tom Priedeman

Title: Vice President




 

--------------------------------------------------------------------------------

 

DNB CAPITAL LLC, as a Lender

 

By:_/s/ Kristie Li_______________________

Name: Kristie Li

Title: Senior Vice President

 

By:_/s/ Thomas Tangen____________________

Name: Thomas Tangen

Title: Senior Vice President

 

 




 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender

 

By:_/s/ Pranjal Gambhir___________________

Name: Pranjal Gambhir

Title: Vice President




 

--------------------------------------------------------------------------------

 

KBC Bank N.V., New York Branch, as a Lender

 

By:_/s/ Nicholas A. Fiore__________________

Name: Nicholas A. Fiore

Title: Director

 

By:_/s/ Francis Payne__________________

Name: Francis Payne

Title: Managing Director

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form Of

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

1.Assignor:______________________________

2.Assignee:______________________________
[and is [a Lender][[an [Affiliate][Approved Fund] of [identify Lender]1 ] ]

3.Borrower(s):[The Cooper Companies, Inc.] [and]
[CooperVision International Holding Company, LP]

[CooperSurgical Netherlands B.V.]

[CooperVision Holding Kft.]2

4.

Administrative Agent:KeyBank National Association, as the administrative agent
under the Credit Agreement

5.

Credit Agreement:The Revolving Credit and Term Loan Agreement, dated as of April
1, 2020, among The Cooper Companies, Inc., CooperVision International Holding
Company, LP, CooperSurgical Netherlands B.V., CooperVision Holding

 

1

Select as applicable.

2

Select as applicable.

 

--------------------------------------------------------------------------------

 

Kft., the Lenders parties thereto, KeyBank National Association, as
Administrative Agent, and the other agents party thereto

6.Assigned Interest:

Facility Assigned3

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans4

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrowers, the Loan Parties
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:

 

 

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:

 

 

Title:

 

3

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan Commitment,” etc.)

4

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

--------------------------------------------------------------------------------

 

 

[Consented to and]5  Accepted:

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent

By_________________________________

Title:

[Consented to:

[NAME OF RELEVANT PARTY]

By________________________________

Title:]6

[Consented to:

[THE COOPER COMPANIES, INC., as
Borrower

By________________________________

Title:]

[COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, as
Borrower

By________________________________
Title:]

[COOPERSURGICAL NETHERLANDS B.V., as
Borrower

By________________________________
Title:]

 

 

5

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6

To be added only if the consent of any other parties (e.g. Swingline Lender,
Issuing Bank) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

 

[COOPERVISION HOLDING KFT., as
Borrower

By________________________________
Title:]]7


 

 

7

To be added only if the consent of the Borrowers is required by the terms of the
Credit Agreement.

 

--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of the Agreement or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement (including the requirements of an
Eligible Assignee under the Credit Agreement) that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (viii) it is not a Defaulting Lender or a Competitor; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
relevant Assignee.

 

--------------------------------------------------------------------------------

 

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF

COMPLIANCE CERTIFICATE

 

________________, 20____

 

KeyBank National Association,

  as Administrative Agent

4900 Tiedeman Road

Brooklyn, Ohio 44144

Attention: Agency Services

 

Each Lender party to the

  Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of April 1, 2020 (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among The Cooper
Companies, Inc., a Delaware corporation (the “Company”), CooperVision
International Holding Company, LP, a limited partnership registered in England
and Wales under No. LP3698 and duly registered under the Companies Act of
Barbados, CooperSurgical Netherlands B.V., a Netherlands private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid), and
CooperVision Holding Kft., a Hungarian limited liability company (korlátolt
felelősségű társaság), as Borrowers, KeyBank National Association, as
administrative agent (the “Administrative Agent”), and each lender from time to
time party thereto (the “Lenders”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.  Pursuant to Section 5.01(c) of the Credit Agreement, the undersigned
hereby certifies, in the capacity set forth below and not in any individual
capacity, to the Administrative Agent and the Lenders as follows:

 

(a)I am the duly elected [Chief Financial Officer]8 of the Company.

 

(b)I am familiar with the terms of the Credit Agreement and the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and conditions of the Company
and its Subsidiaries during the accounting period covered by the attached
financial statements.

 

(c)The review described in paragraph (b) above did not disclose, and I have no
knowledge of, the existence of a Default or Event of Default at the end of the
accounting period covered by the attached financial statements[, except as set
forth below]9.

 

(d)Set forth on Annex I hereto are calculations of the financial covenants set
forth in Section 6.06 of the Credit Agreement, as applicable, which calculations
show compliance with the terms thereof for the fiscal quarter of the Company
ended [___________].

 

8

Insert title of applicable Financial Officer.

9

If applicable, specify the details of the Default or Event of Default and any
action taken or proposed to be taken with respect thereto.

 

--------------------------------------------------------------------------------

 

 

 

 

 

Very truly yours,

 

 

THE COOPER COMPANIES, INC.

 

By:___________________________________

Name:

Title:




 

--------------------------------------------------------------------------------

 

Annex I

 

[Insert calculations demonstrating compliance with Sections 6.06(a) and 6.06(b)
of the Credit Agreement]

 

 

--------------------------------------------------------------------------------

EXHIBIT C-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit and Term Loan Agreement, dated
as of April 1, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Cooper Companies, Inc., CooperVision
International Holding Company, LP, CooperSurgical Netherlands B.V. and
CooperVision Holding Kft., as Borrowers, KeyBank National Association, as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of a Borrower within the meaning of Section 871(h)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to a Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

Name:

 

Title:

 

Date: ________ __, 20[__]

 

 

--------------------------------------------------------------------------------

EXHIBIT C-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit and Term Loan Agreement, dated
as of April 1, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Cooper Companies, Inc., CooperVision
International Holding Company, LP, CooperSurgical Netherlands B.V. and
CooperVision Holding Kft., as Borrowers, KeyBank National Association, as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of a
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

 

Date: ________ __, 20[__]

 

 

--------------------------------------------------------------------------------

EXHIBIT C-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit and Term Loan Agreement, dated
as of April 1, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Cooper Companies, Inc., CooperVision
International Holding Company, LP, CooperSurgical Netherlands B.V. and
CooperVision Holding Kft., as Borrowers, KeyBank National Association, as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of a Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to a Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

 

Name:

 

Title:

 

Date: ________ __, 20[__]

 

 

--------------------------------------------------------------------------------

EXHIBIT C-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit and Term Loan Agreement, dated
as of April 1, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Cooper Companies, Inc., CooperVision
International Holding Company, LP, CooperSurgical Netherlands B.V. and
CooperVision Holding Kft., as Borrowers, KeyBank National Association, as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of a Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to a
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

 

Name:

 

Title:

 

Date: ________ __, 20[__]

 

 

--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

REVOLVING LOAN NOTE

 

$[__________][_______] [__], [____]

FOR VALUE RECEIVED, the undersigned, [THE COOPER COMPANIES, INC., a Delaware
corporation] [COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, a limited
partnership registered in England and Wales under No. LP3698 and duly registered
under the Companies Act of Barbados] [COOPERSURGICAL NETHERLANDS B.V., a
Netherlands private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid)] [COOPERVISION HOLDING KFT., a Hungarian limited
liability company (korlátolt felelősségű társaság)] (the “Borrower”), hereby
promises to pay, without offset or counterclaim, to [_________________]
(hereinafter, together with its successors in title and permitted assigns, the
“Lender”) in care of the Administrative Agent to the Administrative Agent’s
address at 4900 Tiedeman Road, Brooklyn, Ohio 44144, or at such other address as
may be specified in writing by the Administrative Agent to the Borrower, the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Revolving Credit and Term Loan Agreement, dated as of
April 1, 2020 (as amended, restated, replaced, supplemented or modified from
time to time, the “Credit Agreement”), among the Lender, the Borrower, the other
lending institutions named therein and KeyBank National Association, as
administrative agent (the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.  Unless otherwise provided herein, the rules of
interpretation set forth in Article I of the Credit Agreement shall be
applicable to this Revolving Loan Note (this “Note”).

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement.  Late charges and other
charges and default rate interest shall be paid by the Borrower in accordance
with, and subject to, the terms and conditions of the Credit Agreement.  The
entire outstanding principal amount of this Note, together with all accrued but
unpaid interest thereon, shall be due and payable in full on the Revolving
Maturity Date.  The Lender may endorse the record relating to this Note with
appropriate notations evidencing advances and payments of principal hereunder as
contemplated by the Credit Agreement.  Such notations shall, to the extent not
inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrower in the absence of manifest
error; provided, however, that the failure of the Lender to make any such
notations shall not limit or otherwise affect any Obligations of the Borrower.

Payments of both principal and interest are to be made in the currency in which
such Revolving Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.  

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents.  The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit
Agreement.  The principal of this Note, the interest accrued on this Note and
all other obligations of the Borrower are full recourse obligations of the
Borrower.

 

--------------------------------------------------------------------------------

 

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.  

 

[THE COOPER COMPANIES, INC.]

[COOPERVISION INTERNATIONAL HOLDING COMPANY, LP]

 

[COOPERSURGICAL NETHERLANDS B.V.]

 

[COOPERVISION HOLDING KFT.]


By:
Name:
Title:

 

 

 

 

 

[Signature Page - Revolving Loan Note (Form)]

 

--------------------------------------------------------------------------------

 

REVOLVING LOANS AND PRINCIPAL PAYMENTS

 

 

 

 

 

Date

Amount of

Loan

Made

 

Interest

Period

(If

Applicable)

Amount of

Principal Repaid

Unpaid

Principal Balance

 

 

 

Total

 

 

Notation

Made By

ABR

Eurodollar Rate

ABR

Eurodollar Rate

ABR

Eurodollar Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

TERM LOAN NOTE

 

$[__________][________] [__], [____]

FOR VALUE RECEIVED, the undersigned, THE COOPER COMPANIES, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay, without offset or
counterclaim, to [_________________] (hereinafter, together with its successors
in title and permitted assigns, the “Lender”) in care of the Administrative
Agent to the Administrative Agent’s address at 4900 Tiedeman Road, Brooklyn,
Ohio 44144, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of [_______________]
Dollars ($[______________]) or, if less, the aggregate unpaid principal amount
of all Term Loans of the Lender outstanding under the Revolving Credit and Term
Loan Agreement, dated as of April 1, 2020 (as amended, restated, replaced,
supplemented or modified from time to time, the “Credit Agreement”), among the
Lender, the Borrower, the other lending institutions named therein and KeyBank
National Association, as administrative agent (the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.  Unless otherwise
provided herein, the rules of interpretation set forth in Article I of the
Credit Agreement shall be applicable to this Term Loan Note (this “Note”).

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement.  Late charges and other
charges and default rate interest shall be paid by the Borrower in accordance
with, and subject to, the terms and conditions of the Credit Agreement.  The
entire outstanding principal amount of this Note, together with all accrued but
unpaid interest thereon, shall be due and payable in full on the Term Loan
Maturity Date.  The Lender may endorse the record relating to this Note with
appropriate notations evidencing advances and payments of principal hereunder as
contemplated by the Credit Agreement.  Such notations shall, to the extent not
inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrower in the absence of manifest
error; provided, however, that the failure of the Lender to make any such
notations shall not limit or otherwise affect any Obligations of the Borrower.

Payments of both principal and interest are to be made in the currency in which
such Term Loan was made and as specified in the Credit Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.  

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents.  The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit
Agreement.  The principal of this Note, the interest accrued on this Note and
all other obligations of the Borrower are full recourse obligations of the
Borrower.

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

--------------------------------------------------------------------------------

 

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.  

 

THE COOPER COMPANIES, INC.


By:
Name:
Title:

 




 

--------------------------------------------------------------------------------

 

TERM LOANS AND PRINCIPAL PAYMENTS

 

 

 

 

 

Date

Amount of

Loan

Made

 

Interest

Period

(If

Applicable)

Amount of

Principal Repaid

Unpaid

Principal Balance

 

 

 

Total

 

 

Notation

Made By

ABR

Eurodollar Rate

ABR

Eurodollar Rate

ABR

Eurodollar Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT D-3

 

FORM OF

SWINGLINE LOAN NOTE

$[________][________] [__], [____]

FOR VALUE RECEIVED, the undersigned, [THE COOPER COMPANIES, INC., a Delaware
corporation] [COOPERVISION INTERNATIONAL HOLDING COMPANY, LP, a limited
partnership registered in England and Wales under No. LP3698 and duly registered
under the Companies Act of Barbados] [COOPERSURGICAL NETHERLANDS B.V., a
Netherlands private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid)] [COOPERVISION HOLDING KFT., a Hungarian limited
liability company (korlátolt felelősségű társaság)]  (the “Borrower”), hereby
promises to pay, without offset or counterclaim, to KEYBANK NATIONAL ASSOCIATION
(hereinafter, together with its successors in title and permitted assigns, the
“Lender”) in care of the Administrative Agent to the Administrative Agent’s
address at 4900 Tiedeman Road, Brooklyn, Ohio 44144, or at such other address as
may be specified in writing by the Administrative Agent to the Borrower, the
aggregate unpaid principal amount of all Swingline Loans of the Lender
outstanding under the Revolving Credit and Term Loan Agreement, dated as of
April 1, 2020 (as amended, restated, replaced, supplemented or modified from
time to time, the “Credit Agreement”), among the Lender, the Borrower, the other
lending institutions named therein and KeyBank National Association, as
administrative agent (the “Administrative Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.  Unless otherwise provided herein, the rules of
interpretation set forth in Article I of the Credit Agreement shall be
applicable to this Swingline Loan Note (this “Note”).

The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest on the principal amount unpaid at the rates
and times set forth in the Credit Agreement and in all cases in accordance with
the terms of the Credit Agreement.  Late charges and other charges and default
rate interest shall be paid by Borrower in accordance with, and subject to, the
terms and conditions of the Credit Agreement.  The entire outstanding principal
amount of this Note, together with all accrued but unpaid interest thereon,
shall be due and payable in full on the Revolving Maturity Date.  The Lender may
endorse the record relating to this Note with appropriate notations evidencing
advances and payments of principal hereunder as contemplated by the Credit
Agreement.  Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of the Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.

Payments of both principal and interest are to be made in the currency in which
such Swingline Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.  

This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents.  The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty in the manner and to the extent specified in the Credit
Agreement.  The principal of this Note, the interest accrued on this Note and
all other obligations of the Borrower are full recourse obligations of the
Borrower.

 

--------------------------------------------------------------------------------

 

In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.

THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Page to Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.  

 

[THE COOPER COMPANIES, INC.]

[COOPERVISION INTERNATIONAL HOLDING COMPANY, LP]


[COOPERSURGICAL NETHERLANDS B.V.]

 

[COOPERVISION HOLDING KFT.]


By:
Name:
Title:

 

 

 

 

--------------------------------------------------------------------------------

 

SWINGLINE LOANS AND PRINCIPAL PAYMENTS

 

 

Amount

Amount of

Unpaid

 

 

 

of Loan

Principal

Principal

 

Notation

Date

Made

Repaid

Balance

Total

Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF

BORROWING REQUEST

Date:  ____________, 20__

KeyBank National Association,

  as Administrative Agent

4900 Tiedeman Road

Brooklyn, Ohio 44144

Attention: Agency Services

 

Each Lender party to the

  Credit Agreement referred to below

 

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of April 1, 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
The Cooper Companies, Inc., a Delaware corporation, CooperVision International
Holding Company, LP, a limited partnership registered in England and Wales under
No. LP3698 and duly registered under the Companies Act of Barbados,
CooperSurgical Netherlands B.V., a Netherlands private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid), CooperVision
Holding Kft., a Hungarian limited liability company (korlátolt felelősségű
társaság), the Lenders from time to time party thereto and KeyBank National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

[The Cooper Companies, Inc.,] [CooperVision International Holding Company, LP,]
[CooperSurgical Netherlands B.V.] [CooperVision Holding Kft.] (the “Borrower”)
hereby requests a Borrowing under the Credit Agreement as described on Annex I
hereto.

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Borrowing and after giving effect thereto:

The representations and warranties of the Borrowers set forth in the Credit
Agreement are and shall be true and correct in all material respects (or in all
respects if such representation or warranty is qualified by Material Adverse
Effect or other materiality qualifier) on and as of the date of such Borrowing
(except to the extent that any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty is
true and correct in all material respects as of such earlier date); and

No Default or Event of Default has occurred and is continuing.

If notice of the requested Borrowing was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.03 of the Credit Agreement.




 

--------------------------------------------------------------------------------

 

 

[THE COOPER COMPANIES, INC.]

[COOPERVISION INTERNATIONAL HOLDING COMPANY, LP]


[COOPERSURGICAL NETHERLANDS B.V.]

 

[COOPERVISION HOLDING KFT.]

By:
Name:
Title:

 

 




 

--------------------------------------------------------------------------------

 

Annex I

to

Borrowing Request

______________________________________________________________________________

 

1.The Business Day of the proposed Borrowing is [________________].

2.

The class of Loan[s] comprising the proposed Borrowing [is a][are] [Term
Loan[s]] [Revolving Loan[s]].

3.

The Type of Loan[s] comprising the proposed Borrowing [is a][are] [ABR Loan[s]]
[Eurodollar Loan[s]] [Foreign Currency Loan[s]].

4.The aggregate amount of [the] [each] Loan is [as follows]:

(a)[Term Loans]

[ABR Loan: $___________.]

 



[Eurodollar Loan: $___________, with an initial Interest Period of [___]
month[s].]

(b)[Revolving Loans]

[ABR Loan: $___________.]

 



[Eurodollar Loan: $___________, with an initial Interest Period of [___]
month[s].]

[Foreign Currency Loan: $___________, with an initial Interest Period of [___]
month[s].]

5.

[The Designated Foreign Currency for the Foreign Currency Loan[s] is
___________.]

6.

The location and number of the Borrower’s account to which funds are to be
disbursed is [____________].

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(a)

Lenders and Commitments

Lender

Revolving
Commitment

Term Loan
Commitment

KeyBank National Association

$180,841,121.52

$119,158,878.48

PNC Bank, National Association

$150,700,934.58

$99,299,065.42

TD Bank, N.A.

$150,700,934.58

$99,299,065.42

Bank of the West

$120,560,747.66

$79,439,252.34

Citizens Bank, N.A.

$120,560,747.66

$79,439,252.34

Mizuho Bank, Ltd.

$120,560,747.66

$79,439,252.34

The Bank of Nova Scotia

$120,560,747.66

$79,439,252.34

U.S. Bank National Association

$120,560,747.66

$79,439,252.34

Wells Fargo Bank, National Association

$120,560,747.66

$79,439,252.34

Citibank, N.A.

$72,336,448.60

$47,663,551.40

KBC Bank N.V., New York Branch

$9,042,056.07

$5,957,943.93

DNB Capital LLC

$3,014,018.69

$1,985,981.31

Total:

$1,290,000,000.00

$850,000,000.00

 




 

--------------------------------------------------------------------------------

 

Schedule 1.01(b)

 

Subsidiary Guarantors

 

 

1.

CooperVision, Inc., a New York corporation

 

2.

CooperSurgical, Inc., a Delaware corporation

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(c)

 

Existing Hedge Agreements

 

 

1.

The ISDA Master Agreement dated January 20, 2006 (including the Schedule thereto
and any Confirmations executed thereunder) between Citibank, N.A. and The Cooper
Companies, Inc. for itself and on behalf of its subsidiaries and affiliates
listed on Annex A to the Schedule to the Master Agreement, as amended or
modified.

 

2.

The ISDA Master Agreement dated November 6, 2006 (including the Schedule thereto
and any Confirmations executed thereunder) between KeyBank National Association
and The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Schedule to the Master Agreement, as amended
or modified.

 

3.

The ISDA Master Agreement dated February 28, 2011 (including the Schedule
thereto and any Confirmations executed thereunder) between PNC Bank, National
Association and The Cooper Companies, Inc. for itself and on behalf of its
subsidiaries and affiliates listed on Annex A to the Schedule to the Master
Agreement, as amended or modified.

 

4.

The ISDA Master Agreement dated March 7, 2011 (including the Schedule thereto
and any Confirmations executed thereunder) between U.S. Bank National
Association and The Cooper Companies, Inc. for itself and on behalf of its
subsidiaries and affiliates listed on Annex A to the Schedule to the Master
Agreement, as amended or modified.

 

5.

The ISDA Master Agreement dated December 22, 2008 (including the Schedule
thereto dated and any Confirmations executed thereunder) between Wells Fargo
Bank, National Association and The Cooper Companies, Inc. for itself and on
behalf of its subsidiaries and affiliates listed on Annex A to the Master
Agreement, as amended or modified.

 

6.

The ISDA Master Agreement dated February 28, 2011 (including the Schedule
thereto and any Confirmations executed thereunder) between DNB Bank and The
Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Master Agreement, as amended or modified.

 

7.

The ISDA Master Agreement dated January 24, 2018 (including the Schedule thereto
and any Confirmations executed thereunder) between Mizuho Capital Markets LLC
and The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Master Agreement, as amended or modified.

 

8.

The ISDA Master Agreement dated March 22, 2018 (including the Schedule thereto
and any Confirmations executed thereunder) between The Toronto-Dominion Bank and
The Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Master Agreement, as amended or modified.

 

9.

The ISDA Master Agreement dated July 1, 2019 (including the Schedule thereto and
any Confirmations executed thereunder) between Bank of the West and The Cooper
Companies, Inc. for itself and on behalf of its subsidiaries and affiliates
listed on Annex A to the Master Agreement, as amended or modified.

 

10.

The ISDA Master Agreement dated October 17, 2016 (including the Schedule thereto
and any Confirmations executed thereunder) between Citizens Bank, National
Association and The

 

--------------------------------------------------------------------------------

 

 

Cooper Companies, Inc. for itself and on behalf of its subsidiaries and
affiliates listed on Annex A to the Master Agreement, as amended or modified.

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(d)

 

Existing Letters of Credit

 

Issuing Bank

Applicant

Beneficiary

Amount

Maturity Date

KeyBank N.A.

The Cooper Companies, Inc.

KBC Bank, Belgium

USD 376,357.61

November 6, 2020

KeyBank N.A.

CooperSurgical, Inc.

ING Bank, Amsterdam

USD 95,585.53

July 27, 2020

KeyBank N.A.

The Cooper Companies, Inc.

Federal Insurance Company

USD 709,000.00

June 12, 2020

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.14

 

Subsidiaries

 

Material Subsidiary

Jurisdiction of Incorporation/Formation

Owner

Percent Owned (common stock unless otherwise specified)

CooperVision International Holding Company, LP

England-Wales

CooperVision Holding Kft.

(Limited Partner)

99.6%

(Partnership interest)

Cooper Holding Company LLC

(General Partner)

0.4%

(Partnership interest)

CooperVision, Inc.

New York

The Cooper Companies, Inc.

100%

CooperVision Distribution SPRL

Belgium

CooperVision Manufacturing Ltd.

99.999967%

CooperVision (UK) Holdings Ltd.

0.000033%

CooperSurgical, Inc.

Delaware

Cooper Medical, Inc.

100%

The Cooper Companies Global Holdings LP

England-Wales

Cooper Global Holdings, Inc.

(Limited Partner)

99.6%

(Partnership interest)

TCC Holdings LLC

(General Partner)

0.4%

(Partnership interest)

CooperSurgical Netherlands B.V.

Netherlands

CS Holdings CV

100%

CS Holdings CV

Netherlands

The Cooper Companies Global Holdings LP

(Limited Partner)

99%

(Partnership interest)

Cooper Holding Company LLC

(General Partner)

1%

(Partnership interest)

CooperVision (UK) Holdings Ltd.

United Kingdom

CooperSurgical Netherlands BV

100%

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.03

 

Existing Liens

 

 

1.

Liens in connection with the Corporate Seller Agreement, dated as of October 5,
2017, as amended, supplemented or otherwise modified, among LiquidX, Inc. and
the Subsidiary Guarantors listed on Schedule 1.01(b)

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6.04

 

Existing Indebtedness

 

 

1.

Guaranty Obligations of the Subsidiary Guarantors in respect of the obligations
under that certain Loan Agreement, dated as of November 1, 2018, as amended,
among The Cooper Companies, Inc., as borrower, the lenders from time to time
party thereto and PNC Bank, National Association, as administrative agent, in
the aggregate principal amount of $500,000,000

 

 

2.

Obligations of CooperVision Japan Inc. under that certain Loan Agreement, dated
as of June 26, 2013, as amended, among CooperVision Japan Inc., as borrower, and
MUFG Bank Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
lender, in the aggregate principal amount of JPY 7,300,000,000

 

 

 

 

 